8/28/2020               Case MDL No. 2873 United
                                            Document         682-3
                                                 States District Court forFiled 08/28/20
                                                                          the Western             Page 1 of 114
                                                                                      District of Michigan


                                     Query       Reports         Utilities   Help    Log Out


                                        United States District Court
                             Western District of Michigan (Southern Division (1))
                           CIVIL DOCKET FOR CASE #: 1:20-cv-00787-PLM-RSK


 Nessel et al v. E. I. Du Pont De Nemours and Company et al                         Date Filed: 08/20/2020
 Assigned to: District Judge Paul L. Maloney                                        Jury Demand: Plaintiff
 Referred to: Magistrate Judge Ray Kent                                             Nature of Suit: 890 Other Statutory Actions
 Demand: $100,000,000,000                                                           Jurisdiction: Federal Question
 Cause: 42:6901 Resource & Recovery Act
 plaintiff
 Dana Nessel                                                         represented by Amy E. Keller
 on behalf of                                                                       DiCello Levitt Gutzler LLC
 The People of the State of Michigan                                                Ten North Dearborn St., 6th Fl.
                                                                                    Chicago, IL 60602
                                                                                    (312) 214-7900
                                                                                    Email: akeller@dicellolevitt.com
                                                                                    ATTORNEY TO BE NOTICED
 plaintiff
 Michigan, State of                                                  represented by Amy E. Keller
                                                                                    (See above for address)
                                                                                    ATTORNEY TO BE NOTICED


 V.
 defendant
 E. I. Du Pont De Nemours and Company
 defendant
 Chemours Company, The
 defendant
 Chemours Company FC, LLC, The
 defendant
 DowDupont, Inc.
 defendant
 Corteva, Inc.
 defendant
 DuPont De Nemours, Inc.
 defendant
 Archroma U.S., Inc.

https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?730132361334389-L_1_0-1                                                           1/5
8/28/2020               Case MDL No. 2873 United
                                            Document         682-3
                                                 States District Court forFiled 08/28/20
                                                                          the Western             Page 2 of 114
                                                                                      District of Michigan

 defendant
 Arkema, Inc.
 defendant
 AGC Chemicals Americas Inc.
 defendant
 Daikin America, Inc.
 defendant
 Solvay Specialty Polymers, USA
 defendant
 Chemguard, Inc.
 defendant
 Tyco Fire Products, LP
 defendant
 National Foam, Inc.
 defendant
 Angus Fire Armour Corporation

 defendant
 Kidde P.L.C., Inc.
 defendant
 Kidde-Fenwal, Inc.
 defendant
 Raytheon Technologies Corporation

 defendant
 UTC Fire & Security Americas
 Corporation Inc.
 defendant
 Vulcan Fire Systems, Inc.
 defendant
 Huntington Laboratories, Inc.

 defendant
 Ecolab Inc.
 defendant
 Mine Safety Appliances Company, LLC
 defendant
 Verde Environmental, Inc.
https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?730132361334389-L_1_0-1                                           2/5
8/28/2020               Case MDL No. 2873 United
                                            Document         682-3
                                                 States District Court forFiled 08/28/20
                                                                          the Western             Page 3 of 114
                                                                                      District of Michigan

 also known as
 Micro-Blaze, Inc.

 defendant
 Hartford Chemical Sales Corporation

 defendant
 G.V.C. Chemical Corporation
 defendant
 Stevens Company, Inc.

 defendant
 Hazard Control Technologies, Inc.

 defendant
 Fire-Ade, Inc.
 defendant
 Rockwood Systems, Inc.
 formerly known as
 Rockwood Systems Corporation

 defendant
 Cobra Fire Protection, Inc.
 defendant
 BroCo Products, Inc.
 defendant
 Pioneer Products, Inc.

 defendant
 Denko, Inc.
 also known as
 Denko Foam, Inc.
 defendant
 Russell Martin Industries, Inc.

 defendant
 Dawn Chemical Corporation of
 Wisconsin, Inc.
 defendant
 Amerex Corporation

 defendant
 Perimeter Solutions LP

 defendant

https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?730132361334389-L_1_0-1                                           3/5
8/28/2020        Case MDL No. 2873 United
                                     Document         682-3
                                          States District Court forFiled 08/28/20
                                                                   the Western             Page 4 of 114
                                                                               District of Michigan

 Noble Industrial Supply Corporation

 defendant
 Royal Chemical Company

 defendant
 VST Chemical Corporation
 defendant
 Summit Environmental Corporation, Inc.
 defendant
 Fire Service Plus, Inc.

 defendant
 Buckeye Fire Equipment Company

 defendant
 3M Company

 defendant
 Dyneon, L.L.C.


  Date Filed           # Docket Text
  08/20/2020           1 COMPLAINT with jury demand against All Defendants filed by Dana Nessel and
                         Michigan, State of (Keller, Amy) Modified text on 8/21/2020 (jlg) (Entered: 08/20/2020)
  08/24/2020           2 NOTICE that this case has been assigned Paul L. Maloney ; with NOTICE OF
                         DEFICIENCY re filing fee (ndj) (Entered: 08/24/2020)
  08/24/2020                FILING FEE PAID re 1 by plaintiffs Michigan, State of, Dana Nessel in the amount of
                            $400, receipt number AMIWDC-5606642 [Attorney Amy E. Keller added to party
                            Michigan, State of(pty:pla)] (Keller, Amy) (Entered: 08/24/2020)
  08/25/2020                SUMMONS NOT ISSUED as to plaintiff Dana Nessel none provided (ndj) (Entered:
                            08/25/2020)
  08/26/2020           3 PROPOSED SUMMONS to be issued re 1 (Keller, Amy) (Entered: 08/26/2020)
  08/27/2020           4 SUMMONS ISSUED as to defendants 3M Company, AGC Chemicals Americas Inc.,
                         Amerex Corporation, Angus Fire Armour Corporation, Archroma U.S., Inc., Arkema, Inc.,
                         BroCo Products, Inc., Buckeye Fire Equipment Company, Chemguard, Inc., Chemours
                         Company FC, LLC, The, Chemours Company, The, Cobra Fire Protection, Inc., Corteva,
                         Inc., Daikin America, Inc., Dawn Chemical Corporation of Wisconsin, Inc., Denko, Inc.,
                         DowDupont, Inc., DuPont De Nemours, Inc., Dyneon, L.L.C., E. I. Du Pont De Nemours
                         and Company, Ecolab Inc., Fire Service Plus, Inc., Fire-Ade, Inc., G.V.C. Chemical
                         Corporation, Hartford Chemical Sales Corporation, Hazard Control Technologies, Inc.,
                         Huntington Laboratories, Inc., Kidde P.L.C., Inc., Kidde-Fenwal, Inc., Mine Safety
                         Appliances Company, LLC, National Foam, Inc., Noble Industrial Supply Corporation,
                         Perimeter Solutions LP, Pioneer Products, Inc., Raytheon Technologies Corporation,
                         Rockwood Systems, Inc., Royal Chemical Company, Russell Martin Industries, Inc., Solvay
                         Specialty Polymers, USA, Stevens Company, Inc., Summit Environmental Corporation,
                         Inc., Tyco Fire Products, LP, UTC Fire & Security Americas Corporation Inc., VST
https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?730132361334389-L_1_0-1                                            4/5
8/28/2020               Case MDL No. 2873 United
                                              Document       682-3
                                                 States District Court forFiled 08/28/20
                                                                          the Western             Page 5 of 114
                                                                                      District of Michigan

                          Chemical Corporation, Verde Environmental, Inc., Vulcan Fire Systems, Inc. (pjw)
                          (Entered: 08/27/2020)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               08/28/2020 10:54:10
                                   PACER
                                                    MayerBro25 Client Code:          19607996
                                   Login:
                                                    Docket          Search           1:20-cv-00787-PLM-
                                   Description:
                                                    Report          Criteria:        RSK
                                   Billable
                                                    3               Cost:            0.30
                                   Pages:




https://ecf.miwd.uscourts.gov/cgi-bin/DktRpt.pl?730132361334389-L_1_0-1                                           5/5
       Case1:20-cv-00787
      Case  MDL No. 2873 ECF
                          Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20   PageID.1 Page
                                                              Page6 1ofof114
                                                                          109



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ATTORNEY GENERAL DANA NESSEL, on
behalf of the People of the State of Michigan, and   No. 20-cv-00787
the STATE OF MICHIGAN,
                                                     HON.
      Plaintiffs,
                                                     MAG.
v

E. I. DU PONT DE NEMOURS AND COMPANY,
THE CHEMOURS COMPANY, THE                  COMPLAINT WITH JURY
CHEMOURS COMPANY FC, LLC,                  DEMAND ENDORSED
DOWDUPONT, INC., CORTEVA, INC.,            HEREON
DUPONT DE NEMOURS, INC., ARCHROMA
U.S., INC., ARKEMA, INC., AGC CHEMICALS
AMERICAS INC., DAIKIN AMERICA, INC.,
SOLVAY SPECIALTY POLYMERS, USA,
CHEMGUARD, INC., TYCO FIRE PRODUCTS,
LP, NATIONAL FOAM, INC., ANGUS FIRE
ARMOUR CORPORATION, KIDDE P.L.C., INC.,
KIDDE-FENWAL, INC., RAYTHEON
TECHNOLOGIES CORPORATION, UTC FIRE
& SECURITY AMERICAS CORPORATION,
INC., VULCAN FIRE SYSTEMS, INC.,
HUNTINGTON LABORATORIES, INC.,
ECOLAB INC., MINE SAFETY APPLIANCES
COMPANY, LLC, VERDE ENVIRONMENTAL,
INC., a/k/a MICRO-BLAZE, INC., HARTFORD
CHEMICAL SALES CORPORATION, G.V.C.
CHEMICAL CORPORATION, STEVENS
COMPANY, INC., HAZARD CONTROL
TECHNOLOGIES, INC., FIRE-ADE, INC.,
ROCKWOOD SYSTEMS, INC., f/k/a
ROCKWOOD SYSTEMS CORPORATION,
COBRA FIRE PROTECTION, INC., BROCO
PRODUCTS, INC., PIONEER PRODUCTS,
INC., DENKO, INC., a/k/a DENKO FOAM, INC.,
RUSSELL MARTIN INDUSTRIES, INC., DAWN
CHEMICAL CORPORATION OF WISCONSIN,
INC., AMEREX CORPORATION, PERIMETER
SOLUTIONS LP, NOBLE INDUSTRIAL
       Case1:20-cv-00787
      Case  MDL No. 2873 ECF
                          Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20   PageID.2 Page
                                                              Page7 2ofof114
                                                                          109



SUPPLY CORPORATION, ROYAL CHEMICAL
COMPANY, VST CHEMICAL CORPORATION,
SUMMIT ENVIRONMENTAL CORPORATION,
INC. FIRE SERVICES PLUS, INC., BUCKEYE
FIRE EQUIPMENT COMPANY, 3M COMPANY,
DYNEON, L.L.C.

      Defendants.


Dana Nessel                                   Gregory M. Utter (Pro Hac Vice to
Attorney General                              be filed)
Polly A. Synk (P63473)                        Joseph M. Callow, Jr. (Pro Hac Vice
Danielle Allison-Yokom (P70950)               to be filed)
Assistant Attorneys General                   Special Assistant Attorneys General
Michigan Department of Attorney General       Matthew M. Allen (Pro Hac Vice to
Environment, Natural Resources, and           be filed)
Agriculture Division                          Sarah V. Geiger (Pro Hac Vice to be
P.O. Box 30755                                filed)
Lansing, MI 48909                             Collin L. Ryan (pro hac vice pending)
(517) 335-7664                                Joseph B. Womick (Pro Hac Vice to
synkp@michigan.gov                            be filed)
allisonyokomd@michigan.gov                    Keating Muething & Klekamp PLL
                                              1 East 4th Street, Suite 1400
                                              Cincinnati, OH 45202
                                              (513) 579-6400
                                              gmutter@kmklaw.com
                                              jcallow@kmklaw.com
                                              mallen@kmklaw.com
                                              sgeiger@kmklaw.com
                                              cryan@kmklaw.com
                                              jwomick@kmklaw.com

Adam J. Levitt (Pro Hac Vice to               Richard W. Fields (Pro Hac Vice to
be filed)                                     be filed)
Amy E. Keller (P74015)                        Special Assistant Attorney General
Special Assistant Attorneys                   Martin F. Cunniff (Pro Hac Vice to
General Daniel R. Flynn (Pro Hac              be filed)
Vice to be filed)                             Fields, PLLC
Laura E. Reasons (Pro Hac Vice to             1901 L St., N.W. Suite 700,
be filed)                                     Washington, D.C. 20036 (800) 878-
Mary McKenna (Pro Hac Vice to be              1432
filed)                                        fields@fieldslawpllc.com
Adam Prom (Pro Hac Vice to be                 martincunniff@fieldslawpllc.com
       Case1:20-cv-00787
      Case  MDL No. 2873 ECF
                          Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20   PageID.3 Page
                                                              Page8 3ofof114
                                                                          109



filed)
DiCello Levitt Gutzler LLC
10 North Dearborn Street, 6th
Floor Chicago, IL 60602
(312) 214-7900
alevitt@dicellolevitt.com
akeller@dicellolevitt.com
dflynn@dicellolevitt.com
lreasons@dicellolevitt.com
mmckenna@dicellolevitt.com
aprom@dicellolevitt.com
                                                                                /
           Case1:20-cv-00787
          Case  MDL No. 2873 ECF
                              Document    682-3
                                 No. 1 filed     Filed 08/28/20
                                             08/20/20   PageID.4 Page
                                                                  Page9 4ofof114
                                                                              109



                                             TABLE OF CONTENTS

                                                                                                                             Page

Introduction and Nature of the Action ................................................................. 3

I.        Mil-Spec AFFF has caused injury to Michigan’s public health, safety,
          welfare, natural resources and the environment. ............................................. 7

Parties ......................................................................................................................... 10

I.        Plaintiffs. ........................................................................................................... 10

II.       Defendants. ....................................................................................................... 11

          A.        PFAS Supplier Defendants. ................................................................... 11

          B.        AFFF Manufacturer Defendants. .......................................................... 18

Jurisdiction and Venue .......................................................................................... 38

Factual Allegations .................................................................................................. 39

I.        Defendants had full knowledge of the health and environmental risks
          of Mil-Spec AFFF, which they intentionally hid from the public and the
          State................................................................................................................... 39

II.       Defendants failed to act on their knowledge of Mil-Spec AFFF’s PFAS
          health and environmental risks. ...................................................................... 45

III.      Michigan’s Mil-Spec AFFF and PFAS Investigations. .................................... 46

          A.        Michigan’s PFAS standards. .................................................................. 47

          B.        MPART’s PFAS & Mil-Spec AFFF investigations. ............................... 50

IV.       Mil-Spec AFFF contamination is widespread in Michigan. ............................ 53

                    1.        Groundwater. ............................................................................... 58

                    2.        Surface waters. ............................................................................ 59

                    3.        Wildlife, soils, and sediment. ...................................................... 62

V.        Historical DuPont’s spinoff of The Chemours Company. ................................ 63

First Cause of Action RCRA – Imminent And Substantial Endangerment............. 70


                                                                 i
          Case1:20-cv-00787
         Case  MDL No. 2873 ECF
                             Document  682-3
                                No. 1 filed    Filed 08/28/20
                                            08/20/20  PageID.5Page
                                                               Page105ofof114
                                                                           109



Second Cause of Action Liability Under Part 201 of the NREPA ............................. 73

Third Cause of Action Liability Under Part 17 of the NREPA .................................. 80

Fourth Cause of Action Liability Under Part 31 of the NREPA................................ 82

Fifth Cause of Action Trespass ................................................................................... 85

Sixth Cause of Action Public Nuisance ....................................................................... 88

Seventh Cause of Action Unjust Enrichment ............................................................. 92

Eight Cause of Action Strict Liability for Defective Design ...................................... 93

Nineth Cause of Action Strict Liability for Failure to Warn ..................................... 95

Tenth Cause of Action Violation of the Michigan Uniform Fraudulent
      Transfer Act ...................................................................................................... 97

Request for Relief................................................................................................... 100

Jury Demand ............................................................................................................. 102




                                                             ii
       Case1:20-cv-00787
      Case  MDL No. 2873 ECF
                          Document  682-3
                             No. 1 filed    Filed 08/28/20
                                         08/20/20  PageID.6Page
                                                            Page116ofof114
                                                                        109



   There are no other civil actions arising from the facts or occurrences
  pending before this Court or previously dismissed between the Parties.

                                    COMPLAINT

      Plaintiffs, Attorney General Dana Nessel, on behalf of the People of the State

of Michigan, and the State of Michigan (collectively, State or Michigan), seek to hold

the manufacturers of aqueous film-forming foam (AFFF) made in accordance with

performance specifications provided by the United States Department of Defense

(DOD). AFFF made in accordance with performance specifications provided by DOD

is commonly known as “Mil-Spec AFFF.” The State of Michigan refers to Mil-Spec

AFFF in this Complaint for ease of reference only. The State of Michigan expressly

denies that so-called Mil-Spec AFFF was made in accordance with manufacturing

or production specifications required by DOD or any other federal agency.

Moreover, as discussed below, the DOD performance specifications detailing the

manufacture of Mil-Spec AFFF did not require Defendants to use hazardous

perfluoroalkyl and polyfluoroalkyl substances (PFAS).

       The State of Michigan seeks to hold Defendants accountable for their

culpable conduct related to their manufacture, design, distribution, sale, release,

supply, transport, arrangement for disposal or treatment, handling, and/or use of

Mil-Spec AFFF, which contains PFAS, throughout the State.

      Plaintiffs seek to recover the funds and resources necessary for Michigan to

continue identifying, monitoring, and remediating AFFF-PFAS contamination

caused by releases of Mil-Spec AFFF at military, aviation, and other sites

throughout the State of Michigan.

                                          1
       Case1:20-cv-00787
      Case  MDL No. 2873 ECF
                          Document  682-3
                             No. 1 filed    Filed 08/28/20
                                         08/20/20  PageID.7Page
                                                            Page127ofof114
                                                                        109



      Michigan brings this civil action for monetary damages, natural resource and

punitive damages, and injunctive, equitable, and other relief to require Defendants

E. I. Du Pont De Nemours and Company, The Chemours Company, The Chemours

Company FC, LLC, DowDupont, Inc., Corteva, Inc., DuPont De Nemours, Inc.,

Archroma U.S., Inc., Arkema, Inc., AGC Chemicals Americas Inc., Daikin America,

Inc., Solvay Specialty Polymers, USA, Chemguard, Inc., Tyco Fire Products, LP,

National Foam, Inc., Angus Fire Armour Corporation, Kidde P.L.C., Inc., Kidde-

Fenwal, Inc., Raytheon Technologies Corporation, UTC Fire & Security Americas

Corporation Inc., Vulcan Fire Systems, Inc., Huntington Laboratories, Inc., Ecolab

Inc., Mine Safety Appliances Company, LLC, Verde Environmental, Inc., a/k/a

Micro-Blaze, Inc., Hartford Chemical Sales Corporation, G.V.C. Chemical

Corporation, Stevens Company, Inc., Hazard Control Technologies, Inc., Fire-Ade,

Inc., Rockwood Systems, Inc., f/k/a Rockwood Systems Corporation, Cobra Fire

Protection, Inc., BroCo Products, Inc. Pioneer Products, Inc., Denko, Inc., a/k/a

Denko Foam, Inc., Russell Martin Industries, Inc., Dawn Chemical Corporation of

Wisconsin, Perimeter Solutions LP, Noble Industrial Supply Corporation, Royal

Chemical Company, VST Chemical Corporation, Summit Environmental

Corporation, Inc., and Fire Service Plus, Inc., and Buckeye Fire Equipment

Company, 3M Company, and Dyneon, L.L.C. (collectively, Defendants) to protect

and restore Michigan’s precious natural resources from widespread contamination

and injury caused by Mil-Spec AFFF, and for its Complaint states as follows:




                                          2
          Case1:20-cv-00787
         Case  MDL No. 2873 ECF
                             Document  682-3
                                No. 1 filed    Filed 08/28/20
                                            08/20/20  PageID.8Page
                                                               Page138ofof114
                                                                           109



                INTRODUCTION AND NATURE OF THE ACTION

        1.     Michigan is the largest state east of the Mississippi, and the Great

Lakes surrounding the State contain 20% of the world’s fresh water.

        2.     Michigan is also one of the most populated states in the country with

over 10,000,000 residents and boasts a large and diverse economy.

        3.     Michigan has established itself as a leader in protecting the

environment and in identifying, monitoring, and addressing contamination caused

by the release of aqueous film-forming foam and related products (AFFF), which

contain per- and polyfluoroalkyl substances (PFAS), into the State of Michigan.

        4.     As discussed below, there are several types of AFFF. One type is

manufactured in accordance with the DOD performance specification Mil-F-24385,

which is commonly referred to as Mil-Spec AFFF.

        5.     The purpose of Mil-F-24385 is to obtain a product that rapidly controls

and contains fuel-based fires. It is a procurement specification and a performance

specification, but it is not a manufacturing or product specification.

        6.     Mil-F-24385 calls for Mil-Spec AFFF to include “fluorocarbon

surfactants plus other compounds as required to conform to the requirements

specified.”1

        7.     MIL-F-24385 is not a manufacturing spec. Defendants had complete

control over what specific fluorinated surfactant they chose in their proprietary

formulation and the methods and procedures for making their products. Defendants



1   See e.g. Mil-F-24385 Amendment 1 (1994) at § 1,1,

                                            3
         Case1:20-cv-00787
        Case  MDL No. 2873 ECF
                            Document  682-3
                               No. 1 filed    Filed 08/28/20
                                           08/20/20  PageID.9Page
                                                              Page149ofof114
                                                                          109



established the manufacturing specifications and the product quality specifications

of their product based on meeting MIL-F-24385’s product performance

specifications.

      8.      There are thousands of “fluorocarbon surfactants.” There was no

requirement under Mil-F-24385 (or any of its amendments) for Defendants to use

PFOA, PFOS, or other hazardous PFAS compounds in the manufacture of Mil-Spec

AFFF.

      9.      Defendants, without direction from DOD or any federal agency,

unilaterally chose to include PFOA, PFOS and/or other hazardous PFAS compounds

as the “fluorocarbon surfactants” called for under Mil-F-24385. Defendants could

have chosen to use non-hazardous “fluorocarbon surfactants” when manufacturing

Mil-Spec AFFF, but chose not to do so.

      10.     Defendants had complete control over what specific fluorinated

surfactant they chose in their proprietary formulation and the methods and

procedures for making Mil-Spec AFFF.

      11.     Defendants chose to utilize PFOA, PFOS, and other hazardous PFAS

compounds in Mil-Spec AFFF and failed to warn and share information with all of

its customers, including the DOD, on the impacts of their products on the

environment.

      12.     No federal agency has ever instructed any Defendant to prepare a

specific formulation of Mil-Spec AFFF other than to insist that one of the

ingredients to be included in a formulation of Mil-Spec AFFF be comprised of a



                                          4
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.10Page
                                                            Page1510
                                                                   of of
                                                                      114109



fluorinated surfactant, which is a broad family of ingredients that are numbered in

the thousands.

      13.    DOD and its related agencies did not develop Mil-Spec AFFF products.

DOD and its related agencies developed a product performance specification and

were not directly involved design of formulations and the compositions of Mil-Spec

AFFF.

      14.    Defendants developed their own proprietary Mil-Spec AFFF

formulations and established their own product and manufacturing specifications –

none of which DOD or any other federal agency had anything to do with.

Defendants withheld critical information on how to manage the toxic wastes of their

Mil-Spec AFFF by hiding behind trade secret protections.

      15.    Historically, DOD purchased Mil-Spec AFFF for use on military bases.

Mil-Spec AFFF is also used at federally regulated civilian airports. This Complaint

seeks to remedy contamination caused by the release of Mil-Spec AFFF and not any

other type of AFFF.

      16.    Michigan brings this action against all Defendants pursuant to the

Resource Conservation and Recovery Act (RCRA), 42 U.S.C. § 6901, et seq.,

specifically Section 7002(a)(1)(B) of RCRA, 42 U.S.C. § 6972(a)(1)(B).

      17.    Michigan also brings this action against all Defendants under Part 201

of the Natural Resources and Environmental Protection Act (NREPA) (Mich. Comp.

Laws §§ 324.20101–324.20142), Part 17 of the NREPA (Mich. Comp. Laws §§




                                          5
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.11Page
                                                             Page1611
                                                                    of of
                                                                       114109



324.1701–324.1706), and Part 31 of the NREPA (Mich. Comp. Laws §§ 324.3101–

324.3134).

       18.    Michigan also brings this action against all Defendants under

Michigan’s laws of negligence, trespass, public nuisance, unjust enrichment, strict

liability for defective design, and strict liability for failure to warn.

       19.    Michigan also brings claims against Historical DuPont, Corteva, Inc.,

DuPont De Nemours, Inc., and The Chemours Company pursuant to the Michigan

Uniform Fraudulent Transfer Act (MUFTA) (collectively, MUFTA Defendants),

Mich. Comp. Laws § 566.31 et seq.

       20.    As used in this Complaint, the term “natural resources” shall mean

land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and

other such resources belonging to, managed by, held in trust by, appertaining to, or

otherwise controlled by the State.

       21.    As used in this Complaint, the term “natural resource damages”

include, without limitation: (i) Natural Resource Damage Assessment Costs; (ii) the

costs of restoration, rehabilitation, or replacement of injured or lost Natural

Resources and the services they provide, or of acquisition of equivalent resources

(including costs of Natural Resource Restoration Projects); (iii) the costs of planning

and monitoring such restoration activities; (iv) any other compensation for injury,

destruction, loss, impairment, diminution in value, loss, or loss of use or non-use of

Natural Resources and/or the services they provide; and (v) each of the categories of

recoverable damages described in applicable State Natural Resource Damage law.



                                             6
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.12Page
                                                            Page1712
                                                                   of of
                                                                      114109



I.    Mil-Spec AFFF has caused injury to Michigan’s public health, safety,
      welfare, natural resources and the environment.

      22.    Firefighting foams can be divided into two classes: (a) foam “used to

extinguish Class A materials, such as wood, paper, and brush”; and (b) foam “used

to extinguish Class B materials, which include gasoline, oil, and jet fuel.”2

      23.    Generally, Class B AFFF is a firefighting foam created specifically for

addressing Class B types of fires, such as flammable liquid fires.

      24.    Class B AFFF is used in industrial facilities, to train firefighters, to

test firefighting equipment, and for preventing fires resulting from oil and gasoline.

Class B AFFF is also used for extinguishing live fires under these circumstances.

      25.    Historically, the United States Department of Defense (DOD) used

Mil-Spec AFFF, a type of Class B AFFF, to fight fuel fires on military bases. AFFF

used by DOD and other federal agencies must conform to the military-specific

performance and quality control measurements as prescribed by the military

specifications.

      26.    The Department of Defense, together with all agencies and affiliates of

the United States Armed Forces, including their respective employees, agents, and

persons under their direction or supervision, are referred to collectively herein as

“DOD.” AFFF used by DOD and other federal agencies must conform to the

military-specific performance and quality control measurements as prescribed by

the military specification Mil-F-24385, which requires Mil-Spec AFFF liquid



2 https://www.michigan.gov/pfasresponse/0,9038,7-365-86514-496805--,00.html
(accessed August 19, 2020).
                                           7
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.13Page
                                                            Page1813
                                                                   of of
                                                                      114109



concentrate to contain either 3% or 6% PFAS. In MIL-F-24385, DOD refers to 3%

AFFF concentrate as “Type 3” and to 6% AFFF concentrate as “Type 6.”

      27.    This complaint does not concern variants of AFFF that were not

required to conform to military specification Mil-F-24385, which were designed and

manufactured for, and/or sold to, private entities and state and local fire

departments for commercial use.

      28.    Federal Aviation Administration directives require the use of Mil-Spec

AFFF at certain civilian airports.

      29.    For purposes of this complaint only, the term “Airports” includes all

airports located within the State of Michigan that are subject to the Federal

Aviation Administration’s authority and/or guidance, including each and every

airport authority that operates or oversees one or more Airports and any individual

or entity responsible for conducting firefighting activities or procuring Mil-Spec

AFFF for use at any Airports.

      30.    Mil-Spec AFFF contains PFAS, including PFOA and PFOS. PFAS are

known as “forever” chemicals, because they are extremely persistent in the

environment and resistant to typical environmental degradation processes.

      31.    For purposes of this Complaint only, PFAS includes, but is not limited

to, Perfluorooctanoic acid (PFOA) (Fluorinated Carbon Chain Length: C8)

(Chemical Abstract Services Registry Number (CASRN): 335-67-1) and

Perfluorooctanesulfonic acid (PFOS) (Fluorinated Carbon Chain Length: C8)

(CASRN: 1763-23-1) (including the chemicals themselves, as well as all of their



                                           8
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.14Page
                                                            Page1914
                                                                   of of
                                                                      114109



salts, ionic states, and acid forms of molecules, as well as their “precursor”

chemicals), by-products from the production of those chemicals used in Mil-Spec

AFFF, and any other PFAS that has been used in Mil-Spec AFFF.

      32.    There may be more than 5,000 different types of PFAS. This

Complaint encompasses all of the thousands of PFAS, known or unknown, that

have been used in Mil-Spec AFFF (as defined herein).

      33.    Michigan reserves its right to identify additional PFAS used in Mil-

Spec AFFF identified through discovery and as the science and research on the

emerging PFAS crisis develops.

      34.    As a result of its chemical structure, Mil-Spec AFFF containing PFAS

does not normally hydrolyze, photolyze, or biodegrade under environmental

conditions, and is extremely persistent in the environment. This means that once

Mil-Spec AFFF is released into the environment, it migrates into and causes

extensive contamination and injury to State natural resources and property.

      35.    The release of Mil-Spec AFFF into the environment has also harmed

the State’s public health, safety, welfare, and the environment as exposure to PFAS

contained in Mil-Spec AFFF is correlated with a wide array of harmful and serious

public health effects.

      36.    Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, and/or used Mil-Spec AFFF throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.



                                           9
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.15Page
                                                            Page2015
                                                                   of of
                                                                      114109



                                      PARTIES

I.    Plaintiffs.

      37.    Plaintiffs are Attorney General Dana Nessel, on behalf of the People of

the State of Michigan, and the State of Michigan (collectively, State or Michigan).

      38.    The State maintains its principal office at 525 West Ottawa Street,

Lansing, Michigan 48933.

      39.    The State brings this action in its capacity as sovereign, as trustee of

State natural resources (or of substantial interest in property) contaminated and

injured by Defendants, and pursuant to its parens patriae authority on behalf of the

residents of Michigan.

      40.    The Attorney General has statutory and common law authority to

appear on behalf of the people of the State of Michigan in any cause or matter, and

this authority is liberally construed. See Mich. Comp. Laws § 14.28; Michigan State

Chiropractic Ass’n v. Kelley, 262 N.W.2d 676, 677 (Mich. Ct. App. 1977).

      41.    In addition, the Attorney General is explicitly authorized to commence

a civil action under Parts 201, 17, and 31 of the NREPA.

      42.    The State brings this action based upon its statutory authority to

protect State natural resources and property, and its common law police power.

This power includes, but is not limited to, its power to prevent pollution of the

State’s natural resources and property, to prevent nuisances, and to prevent and

abate hazards to public health, safety, welfare, natural resources and the

environment. Mich. Comp. Laws § 324.1701.



                                          10
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.16Page
                                                             Page2116
                                                                    of of
                                                                       114109



II.   Defendants.

      A.     PFAS Supplier Defendants.

      43.    Defendant E.I. du Pont de Nemours and Company (Historical

DuPont) is a Delaware corporation with its principal place of business at 974

Centre Road, Wilmington, Delaware 19805.

      44.    Historical DuPont may be served with process through its registered

agent, The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      45.    Defendant The Chemours Company is a Delaware corporation

with its principal place of business at 1007 Market Street, Wilmington, Delaware

19899.

      46.    The Chemours Company may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48170.

      47.    The Chemours Company conducts business throughout the United

States, including in the State of Michigan.

      48.    The Chemours Company was incorporated as a subsidiary of Historical

DuPont as of April 30, 2015.

      49.    From April 30, 2015 until July 2015, The Chemours Company was a

wholly-owned subsidiary of Historical DuPont.

      50.    In July 2015, Historical DuPont spun off The Chemours Company and

transferred to The Chemours Company its “performance chemicals” business line,



                                         11
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.17Page
                                                            Page2217
                                                                   of of
                                                                      114109



which includes its fluoroproducts business, and distributed shares of The Chemours

Company stock to Historical DuPont stockholders.

      51.    The Chemours Company has since been an independent, publicly-

traded company.

      52.    Defendant The Chemours Company FC, LLC is a Delaware

corporation with its principal place of business at 1007 Market Street, Wilmington,

Delaware 19898.

      53.    The Chemours Company FC, LLC may be served with process through

its registered agent The Corporation Company, 40600 Ann Arbor Road E, Suite 201,

Plymouth, Michigan 48170.

      54.    The Chemours Company FC, LLC conducts business throughout the

United States, including in the State of Michigan.

      55.    The Chemours Company FC, LLC operates as a subsidiary of The

Chemours Company and manufactures fluoropolymer resins.

      56.    The Chemours Company and The Chemours Company FC, LLC are

collectively referred to throughout this Complaint as “Chemours.”

      57.    Defendant DowDuPont (Dow Dupont) is a Delaware corporation

with its principal place of business at 974 Centre Road, Wilmington, Delaware

19805.

      58.    DowDuPont may be served with process through its registered agent

The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.



                                         12
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.18Page
                                                            Page2318
                                                                   of of
                                                                      114109



      59.    Historical DuPont merged with The Dow Chemical Company in

August 2017 to create DowDuPont.

      60.    Historical DuPont and The Dow Chemical Company each merged with

wholly-owned subsidiaries of DowDuPont and, as a result, became subsidiaries of

DowDuPont. Since the time of the merger, DowDuPont has effected a series of

separation transactions to separate its businesses into three independent, publicly-

traded companies for each of its agriculture, materials science, and specialty

products businesses, discussed herein.

      61.    DowDuPont conducts business throughout the United States,

including in the State of Michigan.

      62.    Defendant Corteva, Inc. (Corteva) is a Delaware corporation with

its principal place of business at 974 Centre Road, Wilmington, Delaware 19805.

      63.    Corteva may be served with process through its registered agent The

Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth, Michigan

48170.

      64.    Corteva conducts business throughout the United States, including in

the State of Michigan.

      65.    On June 1, 2019, DowDuPont separated its agriculture business by

spinning it off into Corteva.

      66.    Corteva was initially formed in February 2018.

      67.    From February 2018 until June 1, 2019, Corteva was a wholly-owned

subsidiary of DowDuPont.



                                         13
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.19Page
                                                            Page2419
                                                                   of of
                                                                      114109



      68.     On June 1, 2019, DowDuPont distributed to DowDuPont stockholders

all issued and outstanding shares of Corteva common stock by way of a pro rata

dividend.

      69.     Following the June 1, 2019 stock distribution, Corteva became (and

remains) the direct parent of Historical DuPont and holds certain DowDuPont

assets and liabilities, including DowDuPont’s agriculture and nutritional

businesses.

      70.     Defendant DuPont de Nemours, Inc. (New DuPont) is a Delaware

corporation with its principal place of business at 974 Centre Road, Wilmington,

Delaware 19805.

      71.     New DuPont may be served with process through its registered agent

The Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth,

Michigan 48170.

      72.     On June 1, 2019, DowDuPont, the surviving entity after the spin-off of

Corteva and of another entity known as Dow, Inc., changed its name to DuPont de

Nemours, Inc., i.e. New DuPont.

      73.     New Dupont retained assets in the specialty products business lines

following the above described spin-offs, as well as the balance of the financial assets

and liabilities of Historical DuPont not assumed by Corteva, Inc.

      74.     New DuPont conducts business throughout the United States,

including in the State of Michigan.




                                          14
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.20Page
                                                            Page2520
                                                                   of of
                                                                      114109



      75.    Historical DuPont, Chemours, Corteva, and New DuPont are

collectively referred to as “DuPont” throughout this Complaint.

      76.    DuPont manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.

      77.    Defendant Archroma U.S., Inc. (Archroma) is a Delaware

corporation with its principal place of business located at 5435 77 Center Drive,

Charlotte, North Carolina 28217.

      78.    Archroma may be served with process through its registered agent,

The Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth,

Michigan 48107.

      79.    Archroma manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.




                                         15
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.21Page
                                                            Page2621
                                                                   of of
                                                                      114109



      80.    Defendant Arkema, Inc. (Arkema) is a Pennsylvania corporation

with its principal place of business at 900 First Avenue, King of Prussia,

Pennsylvania 19406.

      81.    Arkema may be served with process through its registered agent, CSC-

Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Michigan 48823.

      82.    Arkema manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.

      83.    Defendant AGC Chemicals Americas, Inc. (AGCCA), is a

Delaware corporation with its principal place of business at 55 East Uwchlan

Avenue, Suite 201, Exton, Pennsylvania 19341.

      84.    AGCCA may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road E, Suite 201, Plymouth, Michigan

48170.

      85.    AGCCA manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used




                                         16
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.22Page
                                                            Page2722
                                                                   of of
                                                                      114109



throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.

      86.   Defendant Daikin America, Inc. (Daikin America) is a Delaware

corporation with its principal place of business at 20 Olympic Drive, Orangeburg,

New York 10862.

      87.   Daikin America may be served with process through its registered

agent, Sadashige Irie, 28317 Beck Road, Suite E2, Wixom, Michigan 48393.

      88.   AGCCA manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.

      89.   Defendant Solvay Specialty Polymers, USA, LLC (Solvay) is a

Delaware corporation with its principal place of business at 4500 McGinnis Ferry

Road, Alpharetta, Georgia 30004.

      90.   Solvay may be served with process through its registered agent, CSC-

Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Michigan 48823.

      91.   Solvay manufactured and sold, distributed and/or supplied PFAS

and/or their chemical precursors to the AFFF Manufacturer Defendants (as defined

below) for use in Mil-Spec AFFF products that have been distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used



                                         17
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.23Page
                                                            Page2823
                                                                   of of
                                                                      114109



throughout the State of Michigan causing injury to Michigan’s public health, safety,

welfare, natural resources and the environment.

      B.     AFFF Manufacturer Defendants.

      92.    Defendant Chemguard, Inc. (Chemguard) is a corporation

organized and existing under the laws of Texas, with its principal place of business

at 204 South 6th Avenue, Mansfield, Texas 76063.

      93.    Chemguard, Inc. may be served with process through its registered

agent, C T Corporation System, at The Corporation Company, 40600 Ann Arbor

Road East, Suite 201, Plymouth, Michigan 48170.

      94.    At all relevant times, Chemguard manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      95.    Defendant Tyco Fire Products, LP is a limited partnership

organized and existing under the laws of Delaware, with its principal place of

business at One Stanton Street, Marinette, Wisconsin 54143.

      96.    Tyco Fire Products, LP may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Suite

201, Plymouth, Michigan 48170.

      97.    Tyco Fire Products, LP is the successor-in-interest to The Ansul

Company (Ansul), having acquired Ansul in 1990. Ansul and Tyco (as the

successor-in-interest to Ansul), will hereinafter be collectively referred to as
                                           18
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.24Page
                                                            Page2924
                                                                   of of
                                                                      114109



“Tyco/Ansul.” Tyco/Ansul manufactured and currently manufactures the Ansul

brand of products, including Ansul brand Mil-Spec AFFF.

      98.    At all relevant times, Tyco/Ansul manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      99.    Defendant National Foam, Inc. (National Foam) is a corporation

organized and existing under the laws of Delaware, with its principal place of

business located at 141 Junny Road, Angier, North Carolina 27501.

      100.   National Foam may be served with process at its principal place of

business, 141 Junny Road, Angier, North Carolina 27501.

      101.   On information and belief, National Foam currently manufactures the

Angus brand of AFFF products and is a subsidiary of Angus International Safety

Group, Ltd, a United Kingdom private limited company.

      102.   At all relevant times, National Foam manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.




                                          19
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.25Page
                                                            Page3025
                                                                   of of
                                                                      114109



      103.   Defendant Angus Fire Armour Corporation (Angus Fire) is a

corporation organized and existing under the laws of Delaware, with its principal

place of business at 141 Junny Road, Angier, North Carolina 27501.

      104.   Angus Fire may be served with process through its registered agent,

The Prentice-Hall Corporation System, Inc., 251 Little Falls Drive Wilmington,

Delaware 19808.

      105.   On information and belief, Angus Fire is a subsidiary of Angus

International Safety Group, Ltd., a United Kingdom private limited company.

      106.   At all relevant times, Angus Fire manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      107.   Defendant Kidde P.L.C., Inc. (Kidde P.L.C.) is a corporation

organized and existing under the laws of Delaware, with its principal place of

business at One Carrier Place, Farmington, Connecticut 06034.

      108.   Kidde P.L.C. may be served with process through its registered agent,

The Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth,

Michigan 48170.

      109.   At all relevant times, Kidde P.L.C. manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the



                                          20
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.26Page
                                                            Page3126
                                                                   of of
                                                                      114109



State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      110.   Defendant Kidde-Fenwal, Inc. (Kidde-Fenwal) is a corporation

organized and existing under the laws of Delaware, with its principal place of

business at One Financial Plaza, Hartford, Connecticut 06101.

      111.   Kidde-Fenwal may be served with process through its registered agent,

The Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth,

Michigan 48170.

      112.   At all relevant times, Kidde-Fenwal manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      113.   On information and belief, Kidde-Fenwal is the successor-in-interest to

Kidde Fire Fighting, Inc. (f/k/a Chubb National Foam, Inc., f/k/a National Foam

System, Inc.).

      114.   Defendant Raytheon Technologies Corporation (Raytheon

Technologies) is a corporation organized and existing under the laws of Delaware,

with its principal place of business at 10 Farm Springs Road, Farmington,

Connecticut 06032.




                                          21
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.27Page
                                                            Page3227
                                                                   of of
                                                                      114109



      115.   Raytheon Technologies may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Suite

201, Plymouth, Michigan 48170.

      116.   On information and belief, Kidde P.L.C. was acquired by United

Technologies Corporation in or around 2005.

      117.   On information and belief, Kidde-Fenwal, Inc. became part of the UTC

Control & Security unit of United Technologies Corporation.

      118.   On information and belief, United Technologies Corporation merged

with Raytheon Company to form Raytheon Technologies in or around April 2020.

      119.   At all relevant times, Raytheon Technologies manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      120.   Defendant UTC Fire & Security Americas Corporation, Inc.

(UTC Fire) is a corporation organized and existing under the laws of North

Carolina, with its principal place of business at 3211 Progress Drive, Lincolnton,

North Carolina 28092.

      121.   UTC Fire may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.




                                          22
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.28Page
                                                            Page3328
                                                                   of of
                                                                      114109



      122.   On information and belief, UTC Fire was created when United

Technologies Corporation acquired Kidde P.L.C. and combined it with Chubb Fire,

Ltd., a United Kingdom private limited company, in or around 2005.

      123.   On information and belief, UTC Fire became a subsidiary of Raytheon

Technologies when United Technologies Corporation merged with Raytheon

Company in April 2020.

      124.   At all relevant times, UTC Fire manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      125.   Defendant Vulcan Fire Systems, Inc. (Vulcan Fire) is a

corporation organized and existing under the laws of Kentucky, with its principal

place of business at 3330 Gilmore Indus Boulevard, Louisville, Kentucky 40213.

      126.   Vulcan Fire may be served with process through its registered agent,

CSC-Lawyers Incorporating Service Company, 601 Abbot Road, East Lansing,

Michigan 48823.

      127.   At all relevant times, Vulcan Fire manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.



                                         23
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.29Page
                                                            Page3429
                                                                   of of
                                                                      114109



      128.   Defendant Huntington Laboratories, Inc. (Huntington

Laboratories) is a corporation organized and existing under the laws of Indiana,

with its principal place of business at 970 East Tipton Street, Huntington, Indiana

46750.

      129.   Huntington Laboratories merged with Defendant Ecolab Inc. in 1997.

      130.   Defendant Ecolab Inc. (Ecolab) is a corporation organized and

existing under the laws of Delaware, with its principal place of business at 370

Wabasha Street North, Saint Paul, Minnesota 55102 and is the successor-in-

interest to Huntington Laboratories (collectively, Ecolab).

      131.   Ecolab may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.

      132.   At all relevant times, Ecolab and Huntington manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      133.   Defendant Mine Safety Appliances Company, LLC (Mine Safety

Appliances) is a limited liability company organized and existing under the laws of

Pennsylvania, with its principal place of business at 1000 Cranberry Woods Drive,

Cranberry Township, Pennsylvania 16066.




                                          24
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.30Page
                                                            Page3530
                                                                   of of
                                                                      114109



      134.   Mine Safety Appliances may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Suite

201, Plymouth, Michigan 48170.

      135.   At all relevant times, Mine Safety Appliances manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      136.   Defendant Verde Environmental, Inc., a/k/a Micro-Blaze, Inc.

(Verde Environmental) is a corporation organized and existing under the laws of

Delaware, with its principal place of business at 9223 Eastex Fairway, Houston,

Texas 77093.

      137.   Verde Environmental may be served with process through its

registered agent, The Corporation Trust Company, Corporation Trust Center 1209

Orange Street, Wilmington, Delaware 19801.

      138.   At all relevant times, Verde Environmental manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.




                                          25
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.31Page
                                                            Page3631
                                                                   of of
                                                                      114109



      139.   Defendant Hartford Chemical Sales Corporation (Hartford) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 2001 Marcus Avenue, Lake Success, New York 11042.

      140.   Hartford may be served with process at 2001 Marcus Avenue, Lake

Success, New York 11042.

      141.   At all relevant times, Hartford manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      142.   Defendant G.V.C. Chemical Corporation (G.V.C. Chemical) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 29 Front Street, East Rockaway, New York 11518.

      143.   G.V.C. Chemical may be served with process at 29 Front Street, East

Rockaway, New York 11518.

      144.   At all relevant times, G.V.C. Chemical Corporation manufactured,

designed, distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.




                                          26
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.32Page
                                                            Page3732
                                                                   of of
                                                                      114109



      145.   Defendant Stevens Company, Inc. (Stevens Company) was a

Michigan Corporation with its principal place of business at 25460 Novi Road, Novi,

Michigan 48375. Stevens Company dissolved in 2015.

      146.   Stevens Company’s last registered agent to be served with process,

Barbara Culham, was located at 15460 Trans-X Road, Novi, Michigan 48375.

      147.   At all relevant times, Stevens Company manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      148.   Defendant Hazard Control Technologies, Inc. (Hazard Control

Technologies) is a corporation organized and existing under the laws of Florida,

with its principal place of business at 150 Walter Way, Fayetteville, Georgia 30214.

      149.   Hazard Control Technologies may be served with process through its

registered agent, Gerda M. Benson, 500 South Beach Road, Hobe Sound, Florida

33455.

      150.   At all relevant times, Hazard Control Technologies distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.




                                          27
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.33Page
                                                            Page3833
                                                                   of of
                                                                      114109



      151.   Defendant Fire-Ade, Inc. (Fire-Ade) is corporation organized and

existing under the laws of North Carolina, with its principal place of business at

2800 Griffith Road, Winston Salem, North Carolina 27103.

      152.   Fire-Ade may be served with process through its registered agent,

Rhonda K. Clodfelter, 2615 Motsinger Road, Winston Salem, North Carolina 27107.

      153.   At all relevant times, Fire-Ade manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      154.   Defendant Rockwood Systems, Inc., f/k/a Rockwood Systems

Corporation (Rockwood Systems) is a corporation organized and existing under

the laws of New York, with its principal place of business at 17 Allen Lane,

Sloatsburg, New York 10974.

      155.   Rockwood Systems may be served with process at 17 Allen Lane,

Sloatsburg, New York 10974.

      156.   At all relevant times, Rockwood Systems manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.




                                          28
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.34Page
                                                            Page3934
                                                                   of of
                                                                      114109



      157.   Defendant Cobra Fire Protection, Inc. (Cobra) is a corporation

organized and existing under the laws of Virginia, with its principal place of

business at 1 Hulvey Drive, Stafford, Virginia 22556.

      158.   Cobra may be served with process through its registered agent,

Registered Agents Inc., 4445 Corporation Lane, Suite 264, Virginia Beach, Virginia

23462.

      159.   At all relevant times, Cobra manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.

      160.   Defendant BroCo Products, Inc. (BroCo) is a corporation

organized and exiting under the laws of Ohio, with its principal place of business at

8400 Baker Avenue, Cleveland, Ohio 44102.

      161.   BroCo may be served with process through its registered agent,

Stephen C. Brown, 18624 Syracuse Avenue, Cleveland, Ohio 44110.

      162.   At all relevant times, BroCo manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.




                                          29
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.35Page
                                                            Page4035
                                                                   of of
                                                                      114109



      163.     Defendant Pioneer Products, Inc. (Pioneer Products) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 169 Mineola Blvd, Mineola, New York 11501.

      164.     Pioneer Products may be served with process through its registered

agent, Lipstein & Associates, Inc., 388 South Oyster Bay Road, Hicksville, New

York, 11801.

      165.     At all relevant times, Pioneer Products manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      166.     Denko, Inc., a/k/a Denko Foam, Inc. (Denko), is a corporation

organized and existing under the laws of New York, with its principal place of

business at P.O. Box 1236 Elmira, New York, 14902.

      167.     Denko may be served with process at P.O. Box 1236 Elmira, New York,

14902.

      168.     At all relevant times, Denko manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.




                                          30
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.36Page
                                                            Page4136
                                                                   of of
                                                                      114109



      169.   Russell Martin Industries, Inc. (Russell Martin Industries) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 888 Ocean Street, Baldwin Harbor, New York 14410.

      170.   Russell Martin Industries may be served with process at 888 Ocean

Street, Baldwin Harbor, New York 14410.

      171.   At all relevant times, Russell Martin Industries manufactured,

designed, distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      172.   Defendant Dawn Chemical Corporation of Wisconsin (Dawn

Chemical) is a corporation organized and existing under the laws of Wisconsin,

with its principal place of business at 3325 W Kiehnau Avenue, Milwaukee,

Wisconsin 53209.

      173.   Dawn Chemical may be served through its registered agent, Michael

St. George, 9229 N. Ironwood Lane, Bayside, Wisconsin 53217.

      174.   At all relevant times, Dawn Chemical manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.




                                          31
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.37Page
                                                            Page4237
                                                                   of of
                                                                      114109



      175.   Defendant Amerex Corporation (Amerex) is a corporation

organized and existing under the laws of Alabama, with its principal place of

business located at 7595 Gadsden Highway, Trussville, Alabama 35173.

      176.   Amerex may be served with process at 7595 Gadsden Highway,

Trussville, Alabama 35173.

      177.   In 2011, Amerex acquired Solberg Scandinavian AS (Solberg), one of

the largest European manufactures of AFFF. Solberg continued to operate as a

products division of Amerex after the acquisition.

      178.   At all relevant times, Amerex manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      179.   Defendant Perimeter Solutions LP (Perimeter Solutions) is

limited partnership organized and existing under the laws of Delaware, with its

principle place of business at 8000 Maryland Avenue, Suite 350, Clayton, Missouri

63105.

      180.   Perimeter Solutions may be served with process through its registered

agent, C T Corporation System, at 120 S. Central Avenue, Clayton, Missouri 63105.

      181.   In 2019, Perimeter Solutions purchased the Solberg products division

of Amerex.




                                         32
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.38Page
                                                            Page4338
                                                                   of of
                                                                      114109



      182.   At all relevant times, Perimeter Solutions manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      183.   Perimeter Solutions is the successor-in-interest to Solberg.

      184.   Defendant Noble Industrial Supply Corporation (Noble) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 45 Middle Neck Road #4, Great Neck, New York 11021.

      185.   Noble may be served with process through its registered agent Fine &

Bassik, Esqs., at 316 Great Neck Road, Great Neck, New York 11021.

      186.   At all relevant times, Noble manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.

      187.   Defendant Royal Chemical Company (Royal) is corporation

organized and existing under the laws of Ohio, with its principal place of business

at 8679 South Freeway Drive, Macedonia, Ohio 44056.

      188.   Royal may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.



                                          33
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.39Page
                                                            Page4439
                                                                   of of
                                                                      114109



      189.   At all relevant times, Royal manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.

      190.   Defendant VST Chemical Corporation (VST) is corporation

organized and existing under the laws of New York, with its principal place of

business at 253 West Penn Street, Long Beach, New York 11561.

      191.   VST may be served with process at 20 Woods Road, Yulan, New York

12792.

      192.   At all relevant times, VST manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.

      193.   Defendant Summit Environmental Corporation, Inc. (Summit)

is a publicly traded corporation organized and existing under the laws of Texas,

with its principal place of business at 16610 Dallas Parkway, Suite 2100, Dallas,

Texas 75248.

      194.   Summit may be served with process at 610 West Rawson Avenue, Oak

Creek, Wisconsin 53154.




                                         34
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.40Page
                                                            Page4540
                                                                   of of
                                                                      114109



      195.    At all relevant times, Summit manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      196.    Defendant Fire Services Plus, Inc. (Fire Services Plus) is a

corporation organized and existing under the laws of Georgia, with its principal

place of business located at 473 Dividend Drive, Peachtree City, Georgia 30269.

      197.    Fire Services Plus may be served with process through its registered

agent, Ronald E. Thames, 180 Etowah Trace, Fayetteville, Georgia 30214.

      198.    At all relevant times, Fire Services Plus manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Mil-Spec AFFF containing PFAS throughout the

State of Michigan causing injury to Michigan’s public health, safety, welfare,

natural resources and the environment.

      199.    Defendant Buckeye Fire Equipment Company (Buckeye) is a

corporation organized under the laws of Ohio, with its principal place of business

located at 110 Kings Road, Kings Mountain, North Carolina 28086.

      200.    Buckeye may be served with process through its registered agent, A

Haon Corporate Agent, Inc., 29225 Chagrin Boulevard, Suite 350, Pepper Pike,

Ohio 44122.




                                          35
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.41Page
                                                            Page4641
                                                                   of of
                                                                      114109



      201.   At all relevant times, Buckeye manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      202.   Defendant 3M Company (3M) is a Delaware corporation with its

principal place of business at 3M Center, St. Paul, Minnesota 55144.

      203.   3M may be served with process through its registered agent, CSC-

Lawyers Incorporating Service, 601 Abbot Road, East Lansing, Michigan 48823.

      204.   At all relevant times, 3M manufactured, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Mil-Spec AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan’s public health, safety, welfare, natural resources and the

environment.

      205.   Defendant Dyneon, L.L.C. (Dyneon) is a limited liability company

organized and existing under the laws of the State of Delaware with its principal

place of business at 6744 33rd Street North, Oakdale, Minnesota 55128.

      206.   Dyneon left instructions for service with the Corporations, Securities &

Commercial Licensing Bureau of the Michigan Department of Licensing and

Regulatory Affairs directing service to be completed c/o 3M Company at 3M Center,

220-9E-02, St. Paul, Minnesota 55144.




                                         36
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.42Page
                                                            Page4742
                                                                   of of
                                                                      114109



      207.   At all relevant times, Dyneon manufactured, designed, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Mil-Spec AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan’s public health, safety, welfare, natural resources and

the environment.

      208.   All Defendants: (a) acted with actual or constructive knowledge that

Mil-Spec AFFF would be delivered into areas affecting the State’s natural resources

and property; (b) are legally responsible for and committed each of the wrongful acts

alleged in this Complaint; and (c) promoted Mil-Spec AFFF products containing

PFAS, despite the availability of reasonable alternatives and their actual or

constructive knowledge that the contamination alleged in this Complaint would be

the inevitable result of their conduct.

      209.   To the extent any act or omission of any Defendant is alleged in this

Complaint, the officers, directors, agents, employees, or representatives of each such

Defendant committed or authorized each such act or omission, or failed to

adequately supervise or properly control or direct their employees while engaged in

the management, direction, operation, or control of the affairs of such Defendants,

and did so while acting within the scope of their duties, employment or agency.

      210.   Any and all references to a Defendant or Defendants in this Complaint

include any predecessors, successors, parents, subsidiaries, affiliates, and divisions

of the named Defendants.




                                          37
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.43Page
                                                            Page4843
                                                                   of of
                                                                      114109



      211.   Pursuant to 42 U.S.C. § 6903(15) and Mich. Comp. Laws § 324.301(h),

each Defendant is a “person” subject to the provisions of RCRA, 42 U.S.C. §§

6903(15), 6972, and the NREPA, Mich. Comp. Laws § 324.20137.

      212.   The State’s investigation of other entities that have caused Mil-Spec

AFFF to be released into the environment creating imminent and substantial

danger to public health and the environment is ongoing.


                            JURISDICTION AND VENUE

      213.   This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331.

      214.   This Court has the authority to grant declaratory relief, 28 U.S.C. §

2201, as well as further relief requested in this Complaint, including injunctive

relief, 28 U.S.C. § 2202.

      215.   This Court has jurisdiction over the RCRA claims set forth in this

complaint under Section 7002(a) of RCRA, 42 U.S.C. § 6972(a); the federal

Declaratory Judgment Act, 28 U.S.C. § 2201; and 28 U.S.C. § 1331 (federal

question).

      216.   This Court also has supplemental jurisdiction over the NREPA,

common law, and MUFTA claims set forth in this complaint under 28 U.S.C. § 1367,

as they are substantially related to the RCRA claims and form part of the same case

or controversy.

      217.   This Court has personal jurisdiction over Defendants by virtue of each

Defendants’ regular and systematic contacts with the State of Michigan, including,

                                         38
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.44Page
                                                               Page4944
                                                                      of of
                                                                         114109



among other things, purposefully marketing, selling and/or distributing their Mil-

Spec AFFF and/or products containing Mil-Spec AFFF to and within Michigan, and

because they have the requisite minimum contacts with Michigan necessary to

constitutionally permit the Court to exercise jurisdiction over them consistent with

traditional notions of fair play and substantial justice.

          218.   Venue is proper in the United States District Court for the Western

District of Michigan pursuant to 28 U.S.C. § 1391 because a substantial part of the

acts described in this Complaint occurred in this judicial district.


                               FACTUAL ALLEGATIONS

I.        Defendants had full knowledge of the health and environmental risks
          of Mil-Spec AFFF, which they intentionally hid from the public and
          the State.

          219.   PFAS are a family of chemical compounds containing strong carbon-

fluorine bonds.3

          220.   PFAS are human-made, synthetic chemicals that do not exist naturally

in the environment.4




3 U.S. Environmental Protection Agency, EPA’s Per- and Polyfluoroalkyl Substances
(PFAS) Action Plan, p 1, https://www.epa.gov/sites/production/files/2019
02/documents/pfas_action_plan_021319_508compliant_1.pdf (February 2019)
(accessed August 19, 2020).
4    Id. at 1.

                                            39
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.45Page
                                                               Page5045
                                                                      of of
                                                                         114109



         221.   PFAS are known as “forever” chemicals, because they are extremely

persistent in the environment and resistant to typical environmental degradation

processes.5

         222.   PFAS do not break down or biodegrade over time, and instead,

accumulate in the environment.6

         223.   PFAS generally absorb poorly and tend to be mobile in soil and

groundwater systems.

         224.   This combination of properties enables PFAS to readily migrate in soil,

surface water, and groundwater.7

         225.   The pernicious characteristics of PFAS mean that once these chemicals

are released into the environment, they migrate into and cause extensive

contamination and injury to State natural resources and property.8

         226.   The public is exposed to PFAS through ingestion of drinking water and

contaminated food, inhalation, dermal contact, and other pathways.9




5   Id. at 1.
6 U.S. EPA., Basic Information on PFAS,
https://www.epa.gov/pfas/basicinformation-pfas (accessed August 19, 2020).
7 John A. Simon, Editor’s perspective—Per- and polyfluorinated substances pose
substantial challenges to remediation practitioners, Remediation: The Journal of
Environmental Cleanup Costs, Technologies, and Techniques, 2018;28:3–7,
https://onlinelibrary.wiley.com/doi/full/10.1002/rem.21547 (March 12, 2018)
(accessed August 19, 2020).
8   See generally Simon, supra n. 6.
9   See Basic Information on PFAS, supra n. 5.

                                            40
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.46Page
                                                            Page5146
                                                                   of of
                                                                      114109



      227.   PFAS bioaccumulate in the human body and can bio-magnify in

animals, particularly fish and “top of the food chain” mammals.10

      228.   PFAS can even be found in the blood of human infants, and protein-

rich breast milk appears to be a source of PFAS exposure.11

      229.   Even low doses of PFAS can result in adverse health effects for

humans as well as animals.12

      230.   Exposure to certain PFAS is correlated with a wide array of harmful

and serious health effects in humans and animals, including but not limited to:

         (a) Liver damage;

         (b) Altered cholesterol levels;

         (c) Pregnancy-induced hypertension and/or preeclampsia;

         (d) Thyroid disease;

         (e) Modulation of the immune system;



10See, e.g., NBC News, Breast-Fed Babies Show Buildup of Potentially Harmful
Chemical, http://www.nbcnews.com/id/57764921/ns/technology_and_science-
science/t/breast-fed-babies-show-buildup-potentially-harmful-
chemical/#.Xbs7FyhKhMB (August 21, 2015) (accessed August 19, 2020).
11See U.S. Dep’t of Health and Human Services, Agency for Toxic Substances and
Disease Registry, Toxicological Profile for Perfluoroalkyls, Draft for Public
Comment (June 2018) (available at https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf)
(accessed August 19, 2020).
12See, e.g., Michigan Science Advisory Workgroup, Health-Based Drinking Water
Value Recommendations for PFAS in Michigan, https://www.michigan.gov/
documents/pfasresponse/HealthBased_Drinking_Water_Value_Recommendations_f
or_PFAS_in_Michigan_Report_659258_7.pdf (June 27, 2019) (accessed August 19,
2020); see also Michigan PFAS Science Advisory Panel, Scientific Evidence and
Recommendations for Managing PFAS Contamination in Michigan (Dec. 7, 2018)
(available at: https://www.michigan.gov/documents/pfasresponse/Science_
Advisory_Board_Report_641294_7.pdf) (accessed August 19, 2020).

                                           41
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.47Page
                                                               Page5247
                                                                      of of
                                                                         114109



             (f) Decreased fertility; and

             (g) Decreases in birth weight.13

         231.    PFAS contamination is a serious threat to public health, as well as to

State natural resources and property.

         232.    Because PFAS are persistent in the environment, unless PFAS are

actively cleaned up from contaminated State natural resources and property or

otherwise remediated, these chemicals will remain within the State and continue to

contaminate State natural resources and property indefinitely.

         233.    PFAS are difficult and costly to treat and remove from State natural

resources and property or otherwise remediate.14

         234.    PFAS have been used for decades in a wide array of consumer and

industrial products, including Mil-Spec AFFF.15

         235.    Release of Mil-Spec AFFF into the environment, which then seeps into

and travels through soil, groundwater, and surface water, is a known pathway for

PFAS to enter the environment.

         236.    Defendants designed, marketed, developed, distributed, sold,

manufactured, released, supplied, transported, arranged for disposal or treatment,

handled, and/or used PFAS designed for Mil-Spec AFFF and/or Mil-Spec AFFF in




13See Toxicological Profile for Perfluoroalkyls—Draft for Public Comment, supra
note 10
14   See, e.g., Simon, supra n. 6.
15   Id. at 1.

                                                42
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.48Page
                                                            Page5348
                                                                   of of
                                                                      114109



Michigan in such a way as to cause harm to the State’s public health, safety,

welfare, natural resources and the environment.

      237.    Defendants have known for decades that PFAS are toxic and because

Mil-Spec AFFF contains PFAS, the release of Mil-Spec AFFF poses substantial

health and environmental risks. Notwithstanding that knowledge, Defendants

persistently and intentionally hid the danger of Mil-Spec AFFF from Michigan and

the public.

      238.    Defendants released PFAS into the environment as a result of, or in

connection with their design, marketing, development, distribution, sale,

manufacturing, release, supply, transport, arrangement for disposal or treatment,

handling, and/or use of PFAS designed for Mil-Spec AFFF and/or Mil-Spec AFFF in

Michigan.

      239.    Defendants knew, foresaw, and/or reasonably should have known

and/or foreseen that PFAS from Mil-Spec AFFF would contaminate and harm the

State’s public health, safety, welfare, natural resources, and the environment.

      240.    The Defendants have earned extraordinary profits from their business

practices related to Mil-Spec AFFF.

      241.    Despite their explicit knowledge of the dangers of PFAS used in Mil-

Spec AFFF, Defendants deliberately and intentionally concealed the dangers of

PFAS from governmental entities, including the State of Michigan and its agencies,

and the public at large in order to protect profits and avoid public responsibility for

injuries and damage caused by their toxic products.



                                          43
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.49Page
                                                            Page5449
                                                                   of of
                                                                      114109



      242.   Instead of disclosing the dangers associated with PFAS used in Mil-

Spec AFFF, Defendants went to great lengths to falsely promote Mil-Spec AFFF as

being safe and appropriate for widespread use.

      243.   Defendants repeatedly assured and represented to governmental

entities and to the public that such exposures presented no risk of harm and were of

no legal, toxicological, or medical significance of any kind.

      244.   At all relevant times, Defendants shared and/or should have shared

among themselves, all relevant information relating to the presence, biopersistence,

and bioaccumulation of PFAS from Mil-Spec AFFF in the environment and in

human blood and associated toxicological, epidemiological, and/or other adverse

effects and/or risks.

      245.   At all relevant times, Defendants, through their acts and/or omissions,

controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

information that was published in peer-review journals, released by any

governmental entity, and/or otherwise made available to the public relating to

PFAS in human blood and any alleged adverse impacts and/or risks associated

therewith, effectively preventing the State from discovering the existence and

extent of any harm as alleged herein.

      246.   At all relevant times, Defendants, through their acts and/or omissions,

took steps to attack, challenge, discredit, and/or otherwise undermine any scientific

studies, findings, statements, and/or other information that proposed, alleged,

suggested, or even implied any potential adverse environmental damage and health



                                           44
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.50Page
                                                             Page5550
                                                                    of of
                                                                       114109



effects or risks and/or any other fact of any legal, toxicological, or medical

significance associated with the presence of PFAS in the environment and human

blood.

         247.   At all relevant times, Defendants, through their acts and/or omissions,

concealed and/or withheld information from their customers, governmental entities,

and the public that would have properly and fully alerted Michigan to the

environmental, toxicological, medical, or other significant risks from PFAS

contamination.

         248.   At all relevant times, Defendants encouraged the continued and

increased use and release of Mil-Spec AFFF, which caused PFAS to be released into

the environment of Michigan by their customers and others, despite knowledge of

the toxicity, persistence, and bioaccumulation concerns associated with Mil-Spec

AFFF containing PFAS.

         249.   Defendants’ actions have contaminated and harmed Michigan’s public

health, safety, welfare, natural resources and the environment.


II.      Defendants failed to act on their knowledge of Mil-Spec AFFF’s PFAS
         health and environmental risks.

         250.   Despite their knowledge that Mil-Spec AFFF posed environmental and

public health risks, and despite the availability of reasonable alternatives,

Defendants failed to take appropriate precautionary measures to prevent or

mitigate contamination caused by Mil-Spec AFFF.

         251.   Defendants promoted Mil-Spec AFFF as being environmentally sound

and appropriate for widespread use.

                                            45
        Case
       Case   MDL No. 2873ECF
            1:20-cv-00787  Document    682-3
                              No. 1 filed     Filed 08/28/20
                                          08/20/20  PageID.51Page
                                                              Page5651
                                                                     of of
                                                                        114109



       252.   At all times relevant to this litigation, Defendants were or should have

been aware that PFAS contamination of and injury to the State’s natural resources

and property was inevitable as a result of the use of Mil-Spec AFFF, due to PFAS’s

solubility, recalcitrance to biodegradation and bioremediation, and the normal and

foreseen use of Mil-Spec AFFF manufactured, distributed, sold, and used in

Michigan.

       253.   Defendants possess—and have always possessed—vastly superior

knowledge, resources, experience, and other advantages, in comparison to anyone or

any agency, concerning the nature and properties of PFAS and Mil-Spec AFFF.

       254.   By virtue of their tremendous economic power and analytical

resources, including the employment of scientists such as chemists, engineers, and

toxicologists, Defendants have at all relevant times been in a position to know,

identify, and confirm the threat Mil-Spec AFFF posed and still poses to State

natural resources and public health.

       255.   In addition, by virtue of this superior knowledge, and/or by virtue of

Defendants’ partial and incorrect statements regarding the nature and impacts of

PFAS, Defendants had a duty to disclose the truth and to act in accordance with the

truth about PFAS.


III.   Michigan’s Mil-Spec AFFF and PFAS Investigations.




                                          46
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.52Page
                                                            Page5752
                                                                   of of
                                                                      114109



      256.   Mil-Spec AFFF contamination in Michigan’s groundwater, surface

water, and natural resources is a serious, immediate, and direct threat to the

State’s public health, safety, welfare, natural resources and the environment.

      257.   In response to this serious and immediate threat, Michigan has

implemented one of the most aggressive Mil-Spec AFFF investigations and PFAS

sampling plans in the nation.

      258.   In November 2017, Executive Directive No. 2017-4 established MPART

to address concerns about PFAS contamination in Michigan.16


      A.     Michigan’s PFAS standards.

      259.   MPART was tasked with the formation of an Independent Science

Advisory Panel, comprised of experts from throughout the United States, to provide

analysis of human health risks associated with PFAS in the environment and

evidence-based recommendations to Michigan.

      260.   On December 7, 2018, the Independent Science Advisory Panel

published a report which, amongst other things, advised that the State of Michigan

should impose drinking water standards for PFOS and PFOA that are more

restrictive than the U.S. EPA’s Lifetime Health Advisory (LHA) of 70 ppt combined

for PFOS and PFOA and that the State of Michigan should evaluate other PFAS.17


16See generally Executive Directive No. 2017-4,
https://www.michigan.gov/documents/snyder/ED_2017-4_605925_7.pdf (November
13, 2017) (accessed August 19, 2020).
17Michigan PFAS Science Advisory Panel, Scientific Evidence and
Recommendations for Managing PFAS Contamination in Michigan (Dec. 7, 2018),
available at
                                         47
            Case
           Case   MDL No. 2873ECF
                1:20-cv-00787  Document    682-3
                                  No. 1 filed     Filed 08/28/20
                                              08/20/20  PageID.53Page
                                                                  Page5853
                                                                         of of
                                                                            114109



           261.    In March 2019, Governor Gretchen Whitmer announced that Michigan

will establish enforceable state drinking water standards for PFAS.18

           262.    Governor Whitmer directed MPART to form an independent Science

Advisory Workgroup to navigate the science and standards from across the country

and develop health-based values (HBVs) to inform the initial phase of the

rulemaking process for establishing state drinking water standards.19

           263.    The Science Advisory Workgroup undertook a methodical approach to

evaluate existing and proposed standards from across the country for the 18 PFAS

analytes considered under U.S. EPA Method 537.1.20

           264.    The Science Advisory Workgroup focused on those PFAS that they

determined had enough peer reviewed studies on which to base their conclusions.21

           265.    On August 3, 2020, EGLE adopted new standards aimed at protecting

Michiganders from PFAS contamination in municipal drinking water:22

                  Specific PFAS      Drinking Water      Chemical
                                     HBV                 Abstract
                                                         Services

https://www.michigan.gov/documents/pfasresponse/Science_Advisory_Board_Report
_641294_7.pdf (last accessed August 19, 2020).
18Health-Based Drinking Water Value Recommendations for PFAS in Michigan, n.
11, supra, at 2.
19   Id.
20Id. at 3; see also Method 537.1: Determination of Selected Per- and Polyfluorinated
Alkyl Substances in Drinking Water by Solid Phase Extraction and Liquid
Chromatography/Tandem Mass Spectrometry (LC/MS/MS)
https://cfpub.epa.gov/si/si_public_record_Report.cfm?dirEntryId=343042&Lab=NER
L (accessed August 19, 2020).
21   Id.
22   Id.

                                             48
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.54Page
                                                            Page5954
                                                                   of of
                                                                      114109



                                                        Registry
                                                        Number
                                                        (CASRN)
                PFNA               6 ng/L (ppt)         375-95-1

                PFOA               8 ng/L (ppt)         335-67-1

                PFHxA              400,000 ng/L (ppt)   307-24-4

                PFOS               16 ng/L (ppt)        1763-23-1

                PFHxS              51 ng/L (ppt)        355-46-4

                PFBS               420 ng/L (ppt)       375-73-5

                HFPO-DA (GenX)     370 ng/L (ppt)       13252-13-6


         266.    On August 3, 2020, EGLE adopted new standards aimed at protecting

Michiganders from PFAS contamination in municipal drinking water.

         267.    Administered by the Department of Environment, Great Lakes, and

Energy (EGLE) (f/k/a Michigan Department of Environmental Quality), the new

regulations limit seven PFAS chemicals in drinking water, consistent with the

recommendations of the Science Advisory Workgroup, as reflected in the chart

above.

         268.    The limits in the chart above represent the current Maximum

Contamination Levels for municipal drinking water in Michigan.

         269.    The new drinking water standards also update Michigan’s existing

groundwater clean-up criteria of 70 ppt for PFOS and PFOA. The new groundwater

standard is 8 ppt for PFOA and 16 ppt for PFOS.




                                           49
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.55Page
                                                            Page6055
                                                                   of of
                                                                      114109



      270.   These new levels represent the current cleanup criteria under Part 201

of the NREPA for groundwater used as drinking water under the authority of Mich.

Admin. Code R 299.6.


      B.     MPART’s PFAS & Mil-Spec AFFF investigations.

      271.   Immediately after its formation, MPART began a series of

investigations and collected sampling data to identify, characterize, and address

risks to the State’s public health, safety, welfare, natural resources and the

environment as quickly as possible.23

      272.   MPART initiated a Statewide PFAS Sampling Program in 2018, which

consists of multiple phases.

      273.   MPART began Phase I of its Statewide PFAS Sampling Program

(MPART Study Phase I) in April 2018 in order to test drinking water for

approximately 75% of Michigan’s residents.24

      274.   Executive Order 2019-3, issued by Governor Gretchen Whitmer,

established MPART as an enduring body to continue to address the PFAS




23See, e.g., Department of Environment, Great Lakes, and Energy, Michigan PFAS
Action Response Team, PFAS Sites Being Investigated,
https://www.michigan.gov/pfasresponse/0,9038,7-365-86511---,00.html (accessed
August 19, 2020).
24Michigan PFAS Action Response Team, PFAS Response, Phase I (2018), available
at https://www.michigan.gov/pfasresponse/0,9038,7-365--495899--,00.html (accessed
August 19, 2020).

                                          50
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.56Page
                                                            Page6156
                                                                   of of
                                                                      114109



contamination in Michigan, protect public health, safety, welfare, natural resources,

and the environment, and ensure the safety of Michigan’s land, air, and water.25

      275.   MPART conducted Phase II of MPART’s Statewide PFAS Sampling

Program (MPART Study Phase II) in 2019 to sample non-community public water

supplies which were not part of Phase I in order to assess the potential for PFAS

impact in drinking water for expanded at-risk populations.26

      276.   A total of 2,500 facilities, including both community water supplies

(CWS) and non-community water supplies (NCWS), were sampled during the

MPART Study Phase I and Phase II.

      277.   A total of 70 CWS with intakes in one of the Great Lakes, connecting

channels, or inland rivers, and 1,045 other CWS that rely solely on groundwater

were sampled.

      278.   The CWS facilities sampled consisted of municipalities, manufactured

housing communities, apartment complexes, subdivisions, condominium

developments, and others.




25See generally Executive Directive No. 2019-3,
https://www.michigan.gov/whitmer/0,9309, 7-387-90499_90705-488737--,00.html;
see also Department of Environment, Great Lakes, and Energy, Michigan PFAS
Action Response Team, MPART, https://www .michigan.gov/pfasresponse/0, 9038, 7-
365-86513---,00.html (accessed August 19, 2020).
26Michigan PFAS Action Response Team, PFAS Response, Phase II (2019),
available at https://www.michigan.gov/pfasresponse/0,9038,7-365-
86510_88061_92549_92526-495786--,00.html (accessed August 19, 2020).

                                         51
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.57Page
                                                            Page6257
                                                                   of of
                                                                      114109



      279.   A total of 460 schools, 165 childcare providers and Michigan Head

Start programs, and approximately 716 additional water supplies classified as

NCWS, which have their own groundwater well(s), were also sampled.

      280.   In addition to MPART’s Statewide public water supply Phase I and

Phase II studies, MPART has also conducted groundwater investigations and found

exceedances of Part 201 cleanup criteria (of 8 ppt for PFOA and 16 ppt for PFOS) at

105 sites. EGLE has also conducted groundwater investigations at other sites and

over 40 of those exceed the revised drinking water criteria of 8 ppt for PFOA or 16

ppt for PFOS. MPART also has conducted wastewater screening, surface water

screening, fish and wildlife screening, and screening of surface water foam

suspected to be the result of PFAS contamination.

      281.   MPART has discovered elevated PFAS concentrations from Mil-Spec

AFFF in lakes and waterways across the State of Michigan.

      282.   PFAS-contaminated foam has been documented on the surface of

rivers and lakes detrimentally affected by PFAS contamination in Michigan.

      283.   Since June 2019, health advisories have been issued by local health

departments or the Michigan Department of Health and Human Services warning

residents to avoid contact with PFAS foam on various lakes and streams in

Michigan.

      284.   These advisories which are in place indefinitely, advise residents to

avoid ingesting PFAS foam and to wash their hands after touching foam.




                                         52
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.58Page
                                                             Page6358
                                                                    of of
                                                                       114109



       285.   Human-health-based consumption advisories have been established for

fish in various lakes and streams in Michigan based on the presence of PFAS in

edible portions of fish.

       286.   These advisories range from limitations on consumption to “do not eat”

advisories, and such advisories remain in effect at this time.

       287.   MPART has also discovered elevated levels of PFAS in groundwater

and surface water, including drinking water sources.

       288.   Defendants manufactured Mil-Spec AFFF that was delivered to

Michigan.

       289.   MPART’s widespread sampling conducted pursuant to Executive

Directive 2017-4 and Executive Order 2019-3 has revealed the presence of PFAS at

levels that threaten significant portions of the State’s ecosystem.

       290.   The State’s investigation and response are ongoing given the scope of

the problem and that knowledge of PFAS’s public health and environmental risks is

evolving.


IV.    Mil-Spec AFFF contamination is widespread in Michigan.

       291.   In this Complaint, the State seeks damages and remedies for Mil-Spec

AFFF contamination at locations and/or properties throughout the State. In this

Complaint, the State does not seek damages and remedies for PFAS contamination

caused by the release of non-Mil-Spec (i.e., commercially available) AFFF.

       292.   Mil-Spec AFFF contamination has harmed natural resources and

property throughout the State and has injured the State’s public health, safety,

                                          53
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.59Page
                                                            Page6459
                                                                   of of
                                                                      114109



welfare, natural resources, and the environment and interferes with the use of

these precious resources.

      293.   As noted above, the term “natural resources” shall mean land, fish,

wildlife, biota, air, water, ground water, drinking water supplies, and other such

resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the United States, the State or the Tribes. Likewise, the term

“natural resource damages” include, without limitation: (i) Natural Resource

Damage Assessment Costs; (ii) the costs of restoration, rehabilitation, or

replacement of injured or lost Natural Resources and the services they provide, or of

acquisition of equivalent resources (including costs of Natural Resource Restoration

Projects); (iii) the costs of planning and monitoring such restoration activities; (iv)

any other compensation for injury, destruction, loss, impairment, diminution in

value, loss, or loss of use or non-use of Natural Resources and/or the services they

provide; and (v) each of the categories of recoverable damages described in

applicable State Natural Resource Damage law.

      294.   Given PFAS’s properties, including their resistance to biodegradation

and their solubility, PFAS from Mil-Spec AFFF continues to move through

groundwater, surface waters, soils, and other natural resources, and cause

contamination in new locations, adversely impacting State natural resources and

property.




                                           54
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.60Page
                                                            Page6560
                                                                   of of
                                                                      114109



      295.   PFAS continue to move through the environment and contaminate and

injure State natural resources and property at a number of locations throughout the

State with known Mil-Spec AFFF contamination.

      296.   The State seeks a remedy through this lawsuit for contamination at

any site within the State where Mil-Spec AFFF has been detected, or in the future

will be detected, and where PFAS from Mil-Spec AFFF has been or will be detected

above Michigan’s current clean up criteria.

      297.   Defendants’ acts and omissions directly and proximately caused and

continue to cause PFAS from Mil-Spec AFFF to intrude into and contaminate and

injure these natural resources and property.

      298.   There are proven and preliminary remedial techniques for cleaning up

PFAS from Mil-Spec AFFF in environmental media, and for successfully treating

drinking water.

      299.   Absent use of remediation and treatment methods, PFAS

contamination associated with Mil-Spec AFFF will continue to spread through the

State’s natural resources and property.

      300.   Although PFAS are persistent in the environment, PFAS from Mil-

Spec AFFF can be successfully remediated in certain natural resources and/or

successfully treated, but at significant expense.

      301.   PFAS contamination levels from Mil-Spec AFFF in State natural

resources including groundwater and drinking water typically fluctuate (i.e.,

increase and decrease) over time as PFAS from Mil-Spec AFFF moves through



                                          55
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.61Page
                                                             Page6661
                                                                    of of
                                                                       114109



groundwater, and due to other factors, including changes in seasonal precipitation

levels.

          302.   PFAS levels from Mil-Spec AFFF can fluctuate at a single

contamination site over time. For this reason, the only way to be certain that PFAS

from Mil-Spec AFFF no longer exists in State natural resources such as

groundwater or drinking water is to remediate or treat the PFAS. In other words, if

Mil-Spec AFFF is not remediated, it will contaminate the environment forever.

          303.   The presence and migration of PFAS from Mil-Spec AFFF in the

State’s natural resources and property, absent large-scale and costly remediation

and/or treatment, will continue indefinitely, and will continue to threaten the

State’s natural resources and property.

          304.   Because of the injury Mil-Spec AFFF has caused and is causing to

State natural resources, Michigan’s natural resources require restoration, including

compensation for interim and permanent losses.

          305.   The State reserves its right to amend this Complaint as additional

evidence of Mil-Spec AFFF contamination comes to light including, but not limited

to, Mil-Spec AFFF contamination of wildlife, soils, sediments, and other State

natural resources.

          306.   Contamination from use of Mil-Spec AFFF at locations throughout

Michigan has injured the State’s natural resources belonging to, managed by,

controlled by, appertaining to, or held in trust by the State or a local unit of




                                            56
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.62Page
                                                            Page6762
                                                                   of of
                                                                      114109



government and/or adversely impacted their beneficial public trust uses including

those for drinking water, recreation, fishing, agriculture, and other uses.

         307.   Contamination from use of Mil-Spec AFFF in Michigan has caused

substantial injury and damage to the State natural resources.

         308.   Michigan and its residents have been deprived of the full use and

enjoyment of natural resources belonging to, managed by, controlled by,

appertaining to, or held in trust by the State or a local unit of government, which

have been substantially harmed by Mil-Spec AFFF contamination throughout the

State.

         309.   The State’s natural resources and property will continue to be harmed

and injured for the foreseeable future by the ongoing release and/or spread of PFAS

from Mil-Spec AFFF contamination throughout the State.

         310.   Defendants’ acts and/or omissions have caused and/or contributed to

Mil-Spec AFFF contamination throughout the State.

         311.   To the extent that Defendants did not own any property or operate any

facility with Mil-Spec AFFF contamination in the State, Defendants knew or should

have known that Mil-Spec AFFF would be released or disposed of from facilities

and/or properties in the State and did not take any action to ensure that the owners

or operators properly disposed of Mil-Spec AFFF.

         312.   Defendants failed to disclose the environmental and health risks of

Mil-Spec AFFF that were known or should have been known to them, to consumers,

to users, or to the State.



                                           57
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.63Page
                                                            Page6863
                                                                   of of
                                                                      114109



      313.   Because Defendants failed to disclose the environmental and health

risks of Mil-Spec AFFF, the risks associated with Mil-Spec AFFF were unknown to

the State.

      314.   Defendants were in the best position to reduce the risk of harm of Mil-

Spec AFFF contamination in Michigan.

      315.   Each of the State’s natural resources is precious, limited, and

invaluable, as described in more detail below.


             1.     Groundwater.

      316.   Groundwater is a precious, limited, and invaluable State natural

resource that is used for drinking water, irrigation, agriculture, and other

important purposes.

      317.   Agriculture is a significant industry in Michigan, where the food and

agriculture system accounts for an estimated $104.7 billion in direct, indirect, and

induced economic activity annually.

      318.   Agriculture accounts for approximately 805,000 jobs in the State of

Michigan.

      319.   Approximately 45% of Michiganders rely upon groundwater as a

source for their drinking water.27




27Michigan Department of Environment, Great Lakes, and Energy (f/k/a Michigan
Department of Environmental Quality), Fact Sheet: Groundwater Statistics,
https://www.michigan.gov/documents/deq/deq-wd-gws-wcu-
groundwaterstatistics_270606_7.pdf (rev. Jan. 2018) (accessed August 19, 2020).

                                          58
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.64Page
                                                            Page6964
                                                                   of of
                                                                      114109



         320.   State natural resources, including groundwater, are vital to Michigan’s

public health, safety, and welfare, and to the State’s economy and ecology.

         321.   Defendants’ PFAS and Mil-Spec AFFF has contaminated and damaged

the State’s groundwater in locations throughout the State, and at yet to be

identified sites of PFAS contamination.

         322.   Defendants’ PFAS and Mil-Spec AFFF has contaminated and damaged

drinking water that is drawn from groundwater sources in locations throughout the

State.

         323.   Ongoing additional testing continues to reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan caused

by Defendants’ Mil-Spec AFFF.

         324.   It is certain that additional testing will reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan caused

by Defendants’ Mil-Spec AFFF.


                2.    Surface waters.

         325.   Surface waters are precious, limited, and invaluable State natural

resources that are used for drinking water, irrigation, recreation such as swimming

and fishing, and ecological and other important purposes.




                                            59
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.65Page
                                                               Page7065
                                                                      of of
                                                                         114109



        326.   The Great Lakes—Superior, Huron, Michigan, Ontario and Erie—

comprise the largest body of fresh water on Earth, holding nearly 21% of the world’s

fresh surface water and more than 84% of North America’s fresh surface water.28

        327.   3,288 miles of Michigan’s border is along the shores of Lake Michigan,

Lake Superior, Lake Huron, and Lake Erie.29

        328.   There are also more than 11,000 inland lakes of five acres in size or

larger in Michigan. According to the Michigan Historical Society, a person in

Michigan is never more than six miles from an inland lake or more than 85 miles

from the shore of the Great Lakes.30

        329.   Michigan’s Great Lakes include some of most majestic natural

shorescapes on the planet and the State’s tourism and recreation industries are

dependent upon clean water, including surface waters.

        330.   Michigan’s Great Lakes shoreline and its inland lakes are

commercially, recreationally, aesthetically, and ecologically important to the State

and its residents, including by supporting aquatic ecosystems, and biota such as

fish.

        331.   Tourism is a significant industry in Michigan.



28U.S. EPA, Facts and Figures About the Great Lakes,
https://www.epa.gov/greatlakes/facts-and-figures-about-great-lakes (accessed
August 19, 2020).
29Michigan.gov, Does Michigan Have the Longest Coast Line in the United States?
https://www.michigan.gov/som/0,4669,7-192-26847-103397--,00.html (accessed
August 19, 2020).
30Michigan State University, Michigan Inland Lake Partnership, FAQ,
https://www.canr.msu.edu/michiganlakes/faq (accessed August 19, 2020)..

                                           60
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.66Page
                                                            Page7166
                                                                   of of
                                                                      114109



      332.    In 2018, approximately 124.8 million visitors came to Michigan and

spent approximately $25.7 billion in the State.

      333.    In 2018, the tourism industry supports approximately 6.0% of all jobs

in Michigan and generated approximately $2.8 billion in state and local taxes.31

      334.    A significant portion of Michigan’s tourism industry relates to outdoor

recreation.

      335.    Outdoor recreation is also vitally important to Michigan residents.

      336.    A 2017 telephone survey conducted by Public Sector Consultants on

behalf of the Michigan Department of Natural Resources established that 54% of

surveyed individuals swam outdoors in Michigan, 41% of surveyed individuals

fished in Michigan, 32% of surveyed individuals canoed, kayaked, used stand-up

paddle boards, or went wind surfing in Michigan, and 31% of surveyed individuals

used motor boats.32

      337.    Defendants’ PFAS and Mil-Spec AFFF have contaminated and injured

the State’s surface waters in locations throughout the State.

      338.    Ongoing additional testing continues to reveal further Mil-Spec AFFF

contamination and injury of surface waters in locations throughout Michigan

caused by Defendants’ Mil-Spec AFFF.


31Tourism Economics, Economic Impact of Tourism in Michigan, 2018 p 3,
https://medc.app.box.com/s/oheae29l9u5204v6myfviuhph5ax5btp (accessed August
19, 2020).
32Public Sector Consultants and The Michigan Department of Natural Resources,
Michigan Statewide Comprehensive Outdoor Recreation Plan: 2018-2022, p 11,
https://publicsectorconsultants.com/wp-content/uploads/2018/09/SCORP2018-
2022_Final.pdf (accessed August 19, 2020).

                                          61
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.67Page
                                                            Page7267
                                                                   of of
                                                                      114109



      339.   It is certain that additional testing will reveal further Mil-Spec AFFF

contamination in surface waters in locations throughout Michigan caused by

Defendants’ Mil-Spec AFFF.


             3.    Wildlife, soils, and sediment.

      340.   Wildlife, soil, and sediments are precious, limited, and of great value to

State natural resources.

      341.   Agriculture is one of Michigan’s largest industries, contributing

billions annually to Michigan’s economy.

      342.   Michigan’s fish and other wildlife are used for food and recreational

purposes, and provide a significant economic benefit to the State, including through

tourism and recreation.

      343.   Injuries to wildlife affect not only individual wildlife, but the entire

ecosystem of which they are a part.

      344.   Soil and sediments are part of or interconnected with the health of the

State’s natural resources such as surface waters, groundwater, and wildlife, and

provide numerous values and services, including but not limited to recreation,

tourism, and agriculture.

      345.   Sediments are important as habitat for wildlife including fish, among

other important ecological uses; and soils may contain contaminants that migrate to

groundwater.

      346.   A healthy and functioning ecosystem depends upon the interplay

between non-impaired soils, sediments, and wildlife.

                                           62
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.68Page
                                                               Page7368
                                                                      of of
                                                                         114109



         347.   The State’s investigation and response are ongoing given the scope of

PFAS contamination from Mil-Spec AFFF and because knowledge of the public

health and environmental risks associated with Mil-Spec AFFF is evolving.

         348.   It is certain that additional testing will reveal further Mil-Spec AFFF

contamination and injury of agricultural operations, soils, sediments, and wildlife in

locations throughout Michigan.


V.       Historical DuPont’s spinoff of The Chemours Company.

         349.   Chemours was organized by DuPont in the state of Delaware on

February 18, 2014 as Performance Operations, LLC, for the purpose of transferring

to Chemours assets and liabilities, including any entities holding assets and

liabilities, associated with certain of DuPont’s Performance Chemicals segment.

Chemours changed its name to The Chemours Company, LLC on April 15, 2014.

The Chemours Company, LLC had nominal operations during the period from

February 18, 2014 through December 31, 2014. The Chemours Company, LLC was

converted from a limited liability company to a Delaware corporation on April 30,

2015.33

         350.   In July 2015, Historical DuPont transferred to The Chemours

Company its “performance chemicals” business line, including titanium

technologies, fluoroproducts, and chemical solutions.34


33See The Chemours Company SEC Information Statement Summary,
https://www.sec.gov/Archives/edgar/data/1627223/000119312515215110/d832629dex
991.htm (June 5, 2015) (accessed August 19, 2020).
34   See Id.

                                            63
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.69Page
                                                            Page7469
                                                                   of of
                                                                      114109



      351.   In addition to the transfer of assets, The Chemours Company accepted

broad assumption of many liabilities for Historical DuPont’s historical use and

discharge of PFAS, although the specific details regarding the liabilities that The

Chemours Company assumed are set forth in the non-public schedules.35

      352.   The transfer to The Chemours Company of Historical DuPont’s

performance chemicals business line, which was loaded with failing products and

substantial debts, as well as many environmental liabilities from Historical

DuPont, which were known by Historical DuPont to be extraordinarily large,

resulted in a transfer in which The Chemours Company did not receive a

reasonably equivalent value in exchange for the transfer or obligation.

      353.   Further, the assets transferred to The Chemours Company were

unreasonably small in relation to the business or transaction. Historical DuPont

believed or reasonably should have believed that The Chemours Company would

incur debts beyond its ability to pay them as they became due.

      354.   At the time of those transfers, the performance chemicals business line

carried an estimated debt and/or liabilities of approximately $4 billion.

      355.   In 2015, prices of Titanium Dioxide plummeted, significantly

decreasing the value of Historical DuPont’s titanium technologies business line.36


35See generally, Separation Agreement by and between E. I. DuPont de Nemours
and Company and The Chemours Company (Separation Agreement),
https://www.sec.gov/Archives/edgar/data/30554/000003055415000065/exhibit21sepa
rationagreeme.htm (June 26, 2015) (accessed August 19, 2020).
36See, e.g., Cyrus Sanati, How DuPont Spinoff Chemours Came Back from the
Brink, Fortune, https://fortune.com/2016/05/18/how-dupont-spinoff-chemours-came-
back-from-the-brink/ (May 18, 2016) (accessed August 19, 2020.)

                                          64
         Case
        Case   MDL No. 2873ECF
             1:20-cv-00787  Document    682-3
                               No. 1 filed     Filed 08/28/20
                                           08/20/20  PageID.70Page
                                                               Page7570
                                                                      of of
                                                                         114109



         356.   Historical DuPont had also promised to phase out production and use

of PFOA, a major component of its fluoroproducts line, by 2015.

         357.   Under the Separation Agreement, The Chemours Company agreed to

indemnify Historical DuPont against, and assumed for itself, all “Chemours

Liabilities,” which is defined broadly to include, among other things, “any and all

liabilities relating,” “primarily to, arising primarily out of or resulting primarily

from, the operation of or conduct of the [Performance Chemicals] Business at any

time.” This indemnification is uncapped and does not have a survival period.37

         358.   The Chemours Company agreed to indemnify Historical DuPont

against and assume for itself the Performance Chemical Business’s liabilities

regardless of: (a) when or where such liabilities arose; (b) whether the facts upon

which they are based occurred prior to, on, or subsequent to the effective date of the

spinoff; (c) where or against whom such liabilities are asserted or determined; (d)

whether arising from or alleged to arise from negligence, gross negligence,

recklessness, violation of law, fraud or misrepresentation by any member of the

Historical DuPont group or the Chemours group; and (e) which entity is named in

any action associated with any liability.38

         359.   The Chemours Company agreed to indemnify Historical DuPont from,

and assume all, environmental liabilities that arose prior to the spinoff if they were




37   See Separation Agreement, supra n. 34, p 11.
38   Id. at 53–65 (Article VI—Indemnification).

                                           65
            Case
           Case   MDL No. 2873ECF
                1:20-cv-00787  Document    682-3
                                  No. 1 filed     Filed 08/28/20
                                              08/20/20  PageID.71Page
                                                                  Page7671
                                                                         of of
                                                                            114109



“primarily associated” with the Performance Chemicals Business.39 Such liabilities

were deemed “primarily associated” if Historical DuPont reasonably determined

that 50.1% of the liabilities were attributable to the Performance Chemicals

Business.40

           360.   The Chemours Company also agreed to use its best efforts to be fully

substituted for Historical DuPont with respect to “any order, decree, judgment,

agreement or Action with respect to Chemours Assumed Environmental Liabilities .

. . .”41

           361.   At the time of the July 2015 spin-off, Historical DuPont was well

aware of its potential liabilities related to PFAS contamination throughout the

United States.

           362.   Until the spinoff was complete, The Chemours Company was a wholly-

owned subsidiary of Historical DuPont. Although The Chemours Company had a

separate board, the board was controlled by Historical DuPont employees.

           363.   Once the spinoff was complete, seven new members of The Chemours

Company board were appointed, for an eight-member board of directors of the new

public company. The negotiations concerning the spinoff were conducted and the

related decisions were made while the board was still controlled by Historical

DuPont.




39   Id. at 7, 53–65 (Article VI—Indemnification).
40   Id.
41   Id. at 63.

                                              66
            Case
           Case   MDL No. 2873ECF
                1:20-cv-00787  Document    682-3
                                  No. 1 filed     Filed 08/28/20
                                              08/20/20  PageID.72Page
                                                                  Page7772
                                                                         of of
                                                                            114109



           364.   The new independent board appointed upon the completion of the

spinoff did not take part in the negotiations of the terms of the separation.

           365.   In 2005, Historical DuPont agreed to pay $16.5 million to resolve eight

counts brought by the EPA alleging violations of the Toxic Substances Control Act

and the Resource Conservation and Recovery Act concerning the toxicity of PFAS.42

At the time, it was the largest such penalty in history.43

           366.   Also in 2005, Historical DuPont settled a class action lawsuit filed on

behalf of 70,000 residents of Ohio and West Virginia for $343 million.44 Under the

terms of the 2005 class action settlement, Historical DuPont agreed to fund a panel

of scientists to determine if any diseases were linked to PFOA exposure, to filter

local water for as long as C-8 (i.e., long-chain PFAS) concentrations exceeded

regulatory thresholds, and to set aside $235 million for ongoing medical monitoring

of the affected community.45 This panel was known as the C-8 Science Panel and is

discussed herein.

           367.   After eight years, the C-8 Science Panel found several significant

diseases, including cancer, with a probable link to PFOA.




42See U.S. EPA, Reference News Release: EPA Settles PFOA Case Against DuPont
for Largest Environmental Administrative Penalty in Agency History,
https://www.epa.gov/enforcement/reference-news-release-epa-settles-pfoa-case-
against-dupont-largest-environmental (Dec. 14, 2005) (accessed August 19, 2020.)
43   Id.
44See Settlement Agreement in Leach v. E.I DuPont de Nemours and Company, In
the Circuit Court of Wood County, West Virginia, Case No. 01-C-608.
45   Id.

                                              67
       Case
      Case   MDL No. 2873ECF
           1:20-cv-00787  Document    682-3
                             No. 1 filed     Filed 08/28/20
                                         08/20/20  PageID.73Page
                                                             Page7873
                                                                    of of
                                                                       114109



       368.    Thereafter, more than 3,500 personal injury claims were filed in Ohio

and West Virginia as part of the 2005 settlement that were consolidated into a

multidistrict litigation court in Ohio (the Ohio MDL).46

       369.    As The Chemours Company explained in its November 2016 SEC

filing: “[s]ignificant unfavorable outcomes in a number of cases in the [Ohio] MDL

could have a material adverse effect on Chemours consolidated financial position,

results of operations or liquidity.”47

       370.    Juries in three bellwether trials returned multimillion-dollar verdicts

against Historical DuPont, awarding compensatory damages and, in two cases,

punitive damages to plaintiffs who claimed that PFOA exposure caused their

illnesses.48

       371.    On February 13, 2017, Historical DuPont and The Chemours Company

agreed to pay $671 million to resolve the Ohio MDL.49




46See In re: E.I. du Pont de Nemours and Company C-8 Personal Injury Litigation,
Case No. 1-13-MD-2433.
47See The Chemours Company SEC Form 10-Q Quarterly Report, p 22
http://d18rn0p25nwr6d.cloudfront.net/CIK-0001627223/595eddb7-8814-4221-a013-
d8e5c2fabea3.pdf (Nov. 2016) (accessed August 19, 2020.)
48See Erica Teichert, Jury orders DuPont to pay $10.5 million over leaked chemical,
Reuters, https://www.reuters.com/article/us-du-pont-verdict/jury-orders-dupont-to-
pay-10-5-million-over-leaked-chemical-idUSKBN14P1VD (Jan. 5, 2017) (accessed
August 19, 2020.)
49Kris Maher and Cameron McWhirter, DuPont Settlement of Chemical Exposure
Case Seen as “Shot in the Arm” for Other Suits, The Wall Street Journal,
https://www.wsj.com/articles/dupont-chemours-settle-teflon-chemical-exposure-case-
for-671-million-1486987602 (Feb. 13, 2017) (accessed August 19, 2020.)

                                           68
            Case
           Case   MDL No. 2873ECF
                1:20-cv-00787  Document    682-3
                                  No. 1 filed     Filed 08/28/20
                                              08/20/20  PageID.74Page
                                                                  Page7974
                                                                         of of
                                                                            114109



           372.   The Chemours Company also agreed to pay $25 million for future

PFOA costs not covered by the settlement for each of the next five years (up to an

additional $125 million).50

           373.   Historical DuPont also agreed to cover additional amounts up to $25

million for five years.51

           374.   At the time of the transfer of its Performance Chemicals Business to

The Chemours Company, Historical DuPont had been sued, threatened with suit,

and/or had knowledge of the likelihood of litigation to be filed regarding Historical

DuPont’s liability for damages and injuries from the release of PFAS and products

that contain PFAS including Mil-Spec AFFF.

           375.   The Chemours Company also assumed the obligation to clean-up

Pompton Lakes, New Jersey, where Historical DuPont manufactured explosives

from 1902 to 1994, and where lead salts, mercury, volatile organic compounds,

explosive powders, chlorinated solvents, and detonated blasting caps still

contaminate groundwater and soil. The Chemours Company’s SEC filings estimate

that the remediation, which began in 1985, may cost as much as $119 million to

complete.52




50See DowDupont Inc. SEC Form 10-Q Quarterly Report, p 43,
https://www.sec.gov/Archives/edgar/data/1666700/000166670017000026/dowdupont
3q17093017.htm (for the period ending Sept. 30, 2017) (accessed August 19, 2020.)
51   Id.
52   Id. at 23.

                                             69
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.75Page
                                                            Page8075
                                                                   of of
                                                                      114109



      376.   Creating The Chemours Company and engaging in the above-described

corporate machinations was an attempt to segregate a large portion of Historical

DuPont’s environmental liabilities, including liabilities related to its PFAS

contained in Mil-Spec AFFF.

      377.   Through the consolidation of Historical DuPont’s performance

chemical liabilities, DuPont has attempted to limit the availability of funds arising

out of—and necessary to pay damages for—that DuPont’s liability.

                              CLAIMS FOR RELIEF

                     FIRST CAUSE OF ACTION
        RCRA – IMMINENT AND SUBSTANTIAL ENDANGERMENT

                             (Against All Defendants)

      378.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–377, above, as though fully set forth herein.

      379.   RCRA Section 3006, 42 U.S.C. § 6926, allows the Administrator of the

U.S. Environmental Protection Agency (U.S. EPA) to authorize a state to

administer its own hazardous waste program in lieu of the federal program when

the Administrator deems the state program to be equivalent to and consistent with

the federal program.

      380.   On October 30, 1986, the State of Michigan was granted final

authorization by the U.S. EPA Administrator, pursuant to Section 3006(b) of RCRA,

42 U.S.C. § 6926(b), to administer a hazardous waste management program in

Michigan in lieu of the federal RCRA program. 40 C.F.R. §§ 272.1150-1151. This

authorization is periodically updated to maintain authorization. In November of

                                          70
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.76Page
                                                            Page8176
                                                                   of of
                                                                      114109



2000, U.S. EPA and MDEQ (now referred to as EGLE) entered into a Memorandum

of Understanding agreeing that the MDEQ could use Part 201 cleanup criteria and

processes to implement RCRA corrective action, so long as they were not less

stringent than RCRA.

      381.   Section 7002(a)(l)(B) of RCRA, 42 U.S.C. § 6972(a)(l)(B), under which

the State brings this claim, is RCRA’s citizen enforcement provision. Section

7002(a)(l)(B) authorizes “any person” to seek redress in federal court for risks posed

to public health and the environment by “hazardous wastes” and “solid wastes.” A

Section 7002(a)(l)(B) claim alleges endangerment to health or environment rather

than a statutory violation.

      382.   A “State” is included within the definition of “person” under RCRA. 42

U.S.C. § 6903(15).

      383.   Any person may bring a lawsuit under RCRA § 7002(a)(1)(B) when: (a)

a “solid or hazardous waste”; (b) “may present an imminent and substantial

endangerment to health or the environment”; and (c) the defendant falls within one

of the categories of entities that Congress declared liable for taking abatement

action or such other action as a court determines may be necessary.

      384.   The persons declared liable by Congress for abatement of

endangerments under RCRA § 7002(a)(l)(B) are entities that contributed to “past or

present handling, storage, treatment, transportation, or disposal” of the “solid

wastes” at issue.




                                          71
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.77Page
                                                            Page8277
                                                                   of of
                                                                      114109



      385.     Under Section 1004(27) of RCRA, 42 U.S.C. § 6903(27), “solid waste” is

“discarded material, including solid, liquid, semisolid, or contained gaseous material

resulting from industrial, commercial, mining, and agricultural operations, and

from community activities.”

      386.     For purposes of RCRA § 7002(a)(l)(B) citizen suits, substances qualify

as “solid wastes” when the above statutory definition as set forth in RCRA § 1004

(27) is met.

      387.     Mil-Spec AFFF containing and leaching PFAS contaminants, including

PFOA and PFOS, into the environment is solid waste because it constitutes

discarded materials resulting from industrial and commercial operations.

      388.     According to the U.S. EPA, human exposure to PFOA and PFOS may

result in adverse health effects to humans such as developmental, thyroid, liver,

and immune system effects.

      389.     Defendants have caused or contributed to a condition that presents or

may present an imminent and substantial endangerment to health or the

environment because Defendants have released “solid wastes” into the

environment.

      390.     The State is entitled to relief under RCRA § 7002(a), 42 U.S.C. §

6972(a), requiring Defendants to take such action as may be necessary to abate the

imminent and substantial endangerment to public health and the environment

based on the disposal of “solid wastes” that present an imminent and substantial

endangerment to public health and the environment.



                                           72
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.78Page
                                                            Page8378
                                                                   of of
                                                                      114109



                        SECOND CAUSE OF ACTION
                 LIABILITY UNDER PART 201 OF THE NREPA

                              (Against All Defendants)

       391.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–390, above, as though fully set forth herein.

       392.   The purpose of Part 201 of the NREPA is to provide for appropriate

response activities to eliminate unacceptable risks to public health, safety, or

welfare, or to the environment from environmental contamination at facilities

within the State of Michigan. Mich. Comp. Laws § 324.20102(c).

       393.   Part 201 of the NREPA also allows the State to recover “[d]amages for

the full value of injury to, destruction of, or loss of natural resources[.].” Mich.

Comp. Laws § 324.20126a(1)(c).

       394.   Part 201 of the NREPA authorizes the Attorney General, on behalf of

the State, to commence a civil action seeking, inter alia, “[t]emporary or permanent

injunctive relief necessary to protect the public health, safety, or welfare, or the

environment from the release or threat of release,” and a “declaratory judgment on

liability for future response activity costs and damages.” Mich. Comp. Laws §

324.20137(1).

       395.   PFOA and PFOS are “hazardous substances” under Part 201 of the

NREPA. Mich. Comp. Laws § 324.20101(1)(x), and EGLE established groundwater

cleanup criteria for these substances under Mich. Admin. Code R 299.6(12),

effective January 10, 2018.




                                            73
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.79Page
                                                            Page8479
                                                                   of of
                                                                      114109



      396.   Mil-Spec AFFF contains PFAS compounds regulated by the State of

Michigan, including, but not limited to PFOA and PFOS.

      397.   PFAS other than those known as PFOA and PFOS may be “hazardous

substances” under Part 201 of the NREPA, Mich. Comp. Laws § 324.20101(1)(x),

based on EGLE’s determination that these substances pose an unacceptable risk to

the public health, safety, or welfare, or the environment, considering the fate of the

material, dose-response, toxicity, or adverse impact on natural resources. Mich.

Comp. Laws § 324.20101.

      398.   The leaking, emitting, discharging, escaping, leaching, dumping and

disposal of hazardous substances constitute a “release” or “threat of release” as

those terms are defined in Mich. Comp. Laws § 324.20101(1)(pp) and Mich. Comp.

Laws § 324.20101(1)(ccc).

      399.   PFAS are contained in Mil-Spec AFFF and the release of PFAS from

Mil-Spec AFFF requires action under Part 201 of the NREPA.

      400.   EGLE has established standards for certain PFAS for exposure

pathways including drinking water (see paragraph 265, supra), groundwater

cleanup (see paragraphs 269–270 and 395, supra), and groundwater-surface water

interface. Mich. Comp. Laws § 324.20120e(1)(a), Mich. Comp. Laws §

324.20120a(5).

      401.   As a result of the testing conducted by MPART in 2018 and 2019, the

State has discovered that Mil-Spec AFFF is a significant source of PFAS

contamination throughout the State.



                                          74
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.80Page
                                                            Page8580
                                                                   of of
                                                                      114109



      402.   The levels of PFOA and PFOS from Mil-Spec AFFF in groundwater at

and around locations throughout the State exceed the concentrations that satisfy

the criteria under Part 201.

      403.   The levels of PFOA and PFOS from Mil-Spec AFFF impacting surface

water, soils, and sediments at and around locations throughout the State exceed

state standards and criteria.

      404.   The levels of other PFAS from Mil-Spec AFFF in groundwater at and

around locations throughout the State pose an unacceptable risk to the public

health, safety, or welfare, or the environment, considering the fate of the material,

dose-response, toxicity, or adverse impact on natural resources.

      405.   Samples taken in groundwater discharging to surface water at and

around the locations throughout the State exceed the generic groundwater-surface

water interface cleanup criteria for PFOA and PFOS.

      406.   Locations throughout the State contaminated with PFAS from Mil-

Spec AFFF are an area, place, parcel or parcels of property, or portion of a parcel of

property where a hazardous substance in excess of the concentrations that satisfy

the cleanup criteria for unrestricted residential use has been released, deposited,

disposed of, or otherwise comes to be located.

      407.   Mich. Comp. Laws § 324.20126(1), provides, in pertinent part, that:

      Notwithstanding any other provision or rule of law and except as
      provided in subsections (2), (3), (4), and (5) and section 20128, the
      following persons are liable under this part:

      ***



                                          75
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.81Page
                                                            Page8681
                                                                   of of
                                                                      114109



             (a) The owner or operator of a facility if the owner or
             operator is responsible for an activity causing a release or
             threat of release.

             (b) The owner or operator of a facility at the time of disposal of a
             hazardous substance if the owner or operator is responsible for
             an activity causing a release or threat of release.

             (c) An owner or operator of a facility who becomes an owner or
             operator on or after June 5, 1995.

             ***

             (d) A person who by contract, agreement, or otherwise
             arranged for disposal or treatment, or arranged with a
             transporter for transport for disposal or treatment, of a
             hazardous substance owned or possessed by the person,
             by any other person, at a facility owned or operated by
             another person and containing the hazardous substance.


             ***

             (e) A person who accepts or accepted any hazardous
             substance for transport to a facility selected by that
             person.

      408.   Defendants are responsible for activities causing a release or threat of

release of PFAS from Mil-Spec AFFF.

      409.   Defendants owned or operated one or more locations or facilities

throughout the State where PFAS from Mil-Spec AFFF was released.

      410.   By contract, agreement, or otherwise, Defendants arranged for the

disposal or treatment of Mil-Spec AFFF containing PFAS, and/or arranged with a

transporter for transport for disposal or treatment of Mil-Spec AFFF containing

PFAS, by the third-party purchasers of Mil-Spec AFFF containing PFAS, at




                                          76
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.82Page
                                                            Page8782
                                                                   of of
                                                                      114109



facilities owned or operated by other persons, including but not limited to third-

party purchasers of Mil-Spec AFFF containing PFAS.

      411.   Defendants accepted for transport Mil-Spec AFFF containing PFAS to

the locations or facilities from which PFAS was released onto or into the State’s

natural resources and the environment.

      412.   Mich. Comp. Laws § 324.20126a, provides, in pertinent part, that:

      (1) Except as provided in section 20126(2), a person who is liable under
      section 20126 is jointly and severally liable for all of the following:

             (a) All costs of response activity lawfully incurred by the
             state relating to the selection and implementation of
             response activity under this part.

             (b) Any other costs of response activity reasonably incurred
             under the circumstances by any other person.

             (c) Damages for the full value of injury to, destruction of,
             or loss of natural resources, including the reasonable costs
             of assessing the injury, destruction, or loss resulting from
             the release.
      ***

      (3) The amounts recoverable in an action shall include interest. This
      interest shall accrue from the date payment is demanded in writing, or
      the date of expenditure or damage, whichever is later. The rate of
      interest on the outstanding unpaid balance of the accounts recoverable
      under this section shall be the same rate as specified in section 6013(8)
      of the revised judicature act of 1961, Act No. 236 of the Public Acts of
      1961, being section 600.613 of the Michigan Compiled Laws.

      ***

      (6) If the department determines that there may be an imminent and
      substantial endangerment to the public health, safety, or welfare, or to
      the environment because of an actual or threatened release from a
      facility, the attorney general may bring an action against any person
      who is liable under section 20126 or any other appropriate person to
      secure the relief that may be necessary to abate the danger or threat.


                                          77
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.83Page
                                                            Page8883
                                                                   of of
                                                                      114109



      The court has jurisdiction to grant such relief as the public interest
      and the equities of the case may require.

      413.   As a result of releases and threatened releases of hazardous

substances for which Defendants are responsible, the State has incurred and is

continuing to incur response activity costs, including investigation, monitoring, and

enforcement costs, at the facilities.

      414.   Releases and threatened releases of hazardous substances for which

Defendants are responsible has also caused injury to, destruction of, and loss of the

State’s natural resources.

      415.   Mich. Comp. Laws § 324.20137(1), provides, in pertinent part, that:

      [I]n addition to other relief authorized by law, the attorney general
      may, on behalf of the state, commence a civil action seeking one or
      more of the following:

             (a) Temporary or permanent injunctive relief necessary to
             protect the public health, safety, or welfare, or the
             environment from the release or threat of release.

             (b) Recovery of state response activity costs pursuant to
             Section 20126a.

             (c) Damages for the full value of injury to, destruction of,
             or loss of natural resources resulting from the release or
             threat of release, including the reasonable costs of
             assessing the injury, destruction, or loss resulting from
             the release or threat of release.

             (d) A declaratory judgment on liability for future response
             costs and damages.

             (e) A civil fine of not more than $10,000.00 for each day of
             noncompliance without sufficient cause with a written
             request of the department pursuant to section
             20114(1)(h). A fine imposed under this subdivision shall
             be based on the seriousness of the violation and any good
             faith efforts of the person to comply with this part.

                                          78
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.84Page
                                                            Page8984
                                                                   of of
                                                                      114109



             (f) A civil fine of not more than $1,000.00 for each day of
             violation of this part. A fine imposed under this
             subdivision shall be based upon the seriousness of the
             violation and any good faith efforts of the person to
             comply with this part.

             ***

             (k) Any other relief necessary for the enforcement of this
             part.

      416.   As a result of releases and threatened releases of hazardous

substances for which Defendants are responsible, the State has incurred and is

continuing to incur response activity costs, including investigation, monitoring, and

enforcement.

      417.   Releases and threatened releases of hazardous substances for which

Defendants are responsible have also caused injury to, destruction of, and loss of the

State’s natural resources.

      418.   Due to the injury, destruction, and loss of natural resources,

Defendants are liable to the State for the cost of restoring, repairing, replacing, or

acquiring the equivalent of the natural resources injured or acquiring substitute or

alternative resources. Mich. Comp. Laws § 324.20126a(4).

      419.   Accordingly, under Part 201 of the NREPA, the State seeks to hold

Defendants liable for all past and future natural resource damages, loss-of-use

damages, response activity costs, costs of investigation, costs of testing and

monitoring, costs of providing water from an alternate source, costs of installing and

maintaining an early warning system to detect PFAS from Mil-Spec AFFF before it

reaches wells, costs of remediating PFAS from Mil-Spec AFFF in natural resources


                                           79
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.85Page
                                                            Page9085
                                                                   of of
                                                                      114109



including groundwater, surface waters, soils, sediments, and other natural

resources, any other costs or other expenditures incurred to address PFAS

contamination from Mil-Spec AFFF in Michigan, interest on the damages according

to law, any applicable civil fines, and any other relief necessary for the enforcement

of Part 201 to remedy PFAS contamination in Michigan.

      420.   The State also seeks a declaratory judgment on Defendants’ liability

for future response activity costs and damages pursuant to Mich. Comp. Laws §

342.20137(1)(d) including, but not limited to, costs related to providing an

alternative water supply, costs related to health assessments or health-effect

studies carried out under the supervision, or with the approval of, the Michigan

Department of Health and Human Services related to response activities, interest,

and oversight of any future response activities that Defendants may perform.


                        THIRD CAUSE OF ACTION
                 LIABILITY UNDER PART 17 OF THE NREPA

                             (Against All Defendants)

      421.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–420, above, as though fully set forth herein.

      422.   Part 17 of the NREPA authorizes the Attorney General, on behalf of

the State, to maintain a civil action “for declaratory and equitable relief against any

person for the protection of the air, water, and other natural resources and the

public trust in these resources from pollution, impairment, or destruction.” Mich.




                                          80
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.86Page
                                                            Page9186
                                                                   of of
                                                                      114109



Comp. Laws § 324.1701(1). Part 17 of the NREPA is commonly referred to as the

“Michigan Environmental Protection Act.”

      423.   Part 17 of the NREPA applies to pollution of surface water and

groundwater contamination.

      424.   As set forth in more detail above, surface water and groundwater have

been contaminated at or around numerous locations in Michigan.

      425.   Part 17 of the NREPA authorizes the Court to grant declaratory and

equitable relief, to impose conditions on the defendant to protect the environment,

to direct the adoption of antipollution standards, or to remand a case to appropriate

administrative proceedings. It allows the court to fashion standards in the context

of actual problems as they arise in individual cases.

      426.   Accordingly, the State seeks to hold Defendants liable for all past and

future natural resource damages, loss-of-use damages, response activity costs, costs

of investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect PFAS from Mil-Spec AFFF before it reaches wells, costs of remediating PFAS

Mil-Spec from AFFF in natural resources including groundwater, surface waters,

soils, sediments, and other natural resources, any other costs or other expenditures

incurred to address PFAS contamination from Mil-Spec AFFF in Michigan, interest

on the damages according to law, any applicable civil fines, and any other relief

necessary for the enforcement of Part 17 to remedy PFAS contamination in

Michigan.



                                          81
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.87Page
                                                            Page9287
                                                                   of of
                                                                      114109



      427.   The State also seeks a declaratory judgment on Defendants’ liability

for future response activity costs and damages pursuant to Mich. Comp. Laws §

342.20137(1)(d) including, but not limited to, costs related to providing an

alternative water supply, costs related to health assessments or health-effect

studies carried out under the supervision, or with the approval of, the Michigan

Department of Health and Human Services related to response activities, interest,

and oversight of any future response activities that Defendants may perform.


                        FOURTH CAUSE OF ACTION
                 LIABILITY UNDER PART 31 OF THE NREPA

                             (Against All Defendants)

      428.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–427, above, as though fully set forth herein.

      429.   Part 31 of the NREPA, Mich. Comp. Laws § 324.3101 et seq. is

Michigan’s primary pollution control statute. Part 31 of the NREPA has the dual

purpose of protecting water quality and regulating water-waste disposal. Under

Mich. Comp. Laws § 324.3103(1), the Michigan Department of Natural Resources

and Environment has the duty and authority to “protect and conserve the water

resources of the state.” “Waters of the state” includes both surface and

underground waters.

      430.   Mich. Comp. Laws § 324.3115(1) provides that the Attorney General

may commence a civil action for appropriate relief, including a permanent or




                                          82
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.88Page
                                                            Page9388
                                                                   of of
                                                                      114109



temporary injunction, for violations of Part 31 of the NREPA or its implementing

rules.

         431.   Mich. Comp. Laws § 324.3109(1) prohibits the direct or indirect

discharge of any substance into the waters of the State that is or may become

injurious to: (a) “the public health, safety, or welfare”; (b) “domestic, commercial,

industrial, agricultural, recreational, or other uses that are being made or may be

made of such waters”; (c) “the value or utility of riparian lands”; (d) “livestock, wild

animals, birds, fish, aquatic life, or plants or to their growth, or propagation”; and

(e) “the value of fish and game.”

         432.   “‘Waters of the state’ means groundwaters, lakes, rivers, and streams

and all other watercourses and waters, including the Great Lakes within the

jurisdiction of [the State of Michigan.]” Mich. Comp. Laws § 324.3101(aa).

         433.   Through their distribution, sale, release, supply, transport,

arrangement for disposal or treatment, handling, and/or use of Mil-Spec AFFF in

Michigan, Defendants have directly or indirectly caused PFAS from Mil-Spec AFFF

to be discharged into the waters of the state, and these discharges are or may

become injurious to public health, fish, plants, aquatic life, and other designated

uses of the waters of the state and, therefore, these practices are in violation of

Mich. Comp. Laws § 324.3109.

         434.   A violation of Mich. Comp. Laws § 324.3109 is prima facie evidence of

the existence of a public nuisance and “may be abated according to law in an action




                                            83
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.89Page
                                                            Page9489
                                                                   of of
                                                                      114109



brought by the attorney general in a court of competent jurisdiction.” Mich. Comp.

Laws § 324.3109(6).

         435.   The State is entitled to relief requiring Defendants to take such action

as may be necessary to abate the injurious PFAS from Mil-Spec AFFF discharged to

the waters of the State as defined in Part 31 of the NREPA.

         436.   The State further seeks statutory penalties, fines, and any other relief

available under Part 31.

         437.   In addition, Defendants knew or should have known that they directly

or indirectly discharged substances that are or may become injurious to public

health, fish, plants, aquatic life, and other designated uses of the waters of the

State.

         438.   As a result, the value of the natural resources of the State have been

significantly damaged. In addition, the State has incurred, and continues to incur,

costs of surveillance and enforcement resulting from the violations of Part 31.

         439.   Accordingly, the State seeks to hold Defendants liable for all past and

future natural resource damages, loss-of-use damages, response activity costs, costs

of investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect PFAS from Mil-Spec AFFF before it reaches wells, costs of remediating PFAS

from Mil-Spec AFFF in natural resources including groundwater, surface waters,

soils, sediments, and other natural resources, any other costs or other expenditures

incurred to address PFAS contamination from Mil-Spec AFFF in Michigan, interest



                                            84
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.90Page
                                                            Page9590
                                                                   of of
                                                                      114109



on the damages according to law, any applicable civil fines, and any other relief

necessary for the enforcement of Part 31 to remedy PFAS contamination in

Michigan.

      440.   The State also seeks a declaratory judgment on Defendants’ liability

for future response activity costs and damages pursuant to Mich. Comp. Laws §

342.20137(1)(d) including, but not limited to, costs related to providing an

alternative water supply, costs related to health assessments or health-effect

studies carried out under the supervision, or with the approval of, the Michigan

Department of Health and Human Services related to response activities, interest,

and oversight of any future response activities that Defendants may perform.


                           FIFTH CAUSE OF ACTION
                                 TRESPASS

                             (Against All Defendants)

      441.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–440, above, as though fully set forth herein.

      442.   The Mil-Spec AFFF that Defendants manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used affecting the State’s property and its groundwater,

surface waters, fish, wildlife, marine resources, and other natural resources

constitutes an unauthorized direct and immediate physical intrusion of property in

which the State and/or a substantial number of its residents have exclusive

possessory interests.



                                          85
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.91Page
                                                            Page9691
                                                                   of of
                                                                      114109



      443.    The trespass of Mil-Spec AFFF, which contains PFAS, alleged herein

has varied over time and has not ceased.

      444.    The Mil-Spec AFFF that Defendants manufactured, designed,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used continues to be located on or in the State’s property

and its groundwater, surface water, fish, wildlife, marine resources, and other

natural resources.

      445.    Defendants intended to distribute, sell, release, supply, transport,

arrange for disposal or treatment, handle, and/or use Mil-Spec AFFF, which

contains PFAS, and Defendants knew with substantial certainty that their acts

would contaminate the State’s property and its surface waters and groundwater,

fish, wildlife, marine resources, and other natural resources.

      446.    Defendants are liable for trespass.

      447.    The trespass has caused significant harm resulting from Defendants’

unreasonable interference with the use or enjoyment of the State’s property and its

surface waters and groundwater, fish, wildlife, marine resources, and other natural

resources.

      448.    The State has not consented to and does not consent to the trespass

alleged herein.

      449.    The State brings this claim as the exclusive owner of the property and

interests in property, as well as in both its public trustee and parens patriae

capacities.



                                           86
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.92Page
                                                            Page9792
                                                                   of of
                                                                      114109



      450.   The State has a duty to protect and restore its natural resources and

protect the health and comfort of its residents.

      451.   In its parens patriae capacity, the State may protect its quasi-

sovereign interests, including the State’s interest in the well-being of its residents,

as well as its residents’ interest in the integrity of the State’s natural resources.

      452.   Accordingly, the State is bringing this action for the invasion of its

exclusive possessory interests in the State’s natural resources, in addition to its

residents’ interest in the integrity of the State’s natural resources.

      453.   As long as the State’s property and natural resources remain

contaminated due to Defendants’ conduct, the trespass continues and is ongoing.

      454.   As a direct and proximate result of Defendants’ acts and omissions as

alleged herein, the State and its residents, which it represents parens patriae, have

suffered monetary losses and damages in an amount to be proven at trial.

      455.   As a direct and proximate result of the Defendants’ acts and omissions

as alleged herein, the State seeks to hold Defendants liable for all past and future

natural resource damages, loss-of-use damages, response activity costs, costs of

investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect Mil-Spec AFFF containing PFAS before it reaches wells, costs of remediating

Mil-Spec AFFF containing PFAS from natural resources including groundwater,

surface waters, soils, sediments, and other natural resources, any other costs or

other expenditures incurred to address contamination from Mil-Spec AFFF



                                           87
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.93Page
                                                            Page9893
                                                                   of of
                                                                      114109



containing PFAS in Michigan, interest on the damages according to law, any

applicable civil fines, and any other relief necessary to remedy PFAS contamination

from Mil-Spec AFFF.


                           SIXTH CAUSE OF ACTION
                              PUBLIC NUISANCE

                             (Against All Defendants)

      456.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–455, above, as though fully set forth herein.

      457.   Defendants manufactured, designed, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used Mil-

Spec AFFF, which contains PFAS, in a manner that created or participated in

creating a public nuisance that unreasonably interferes, endangers, or injures the

property, health, safety, and welfare of the general public and the State of

Michigan.

      458.   Defendants, by their negligent, reckless, and willful acts and omissions

as set forth above, have, among other things, knowingly unleashed Mil-Spec AFFF

PFAS contamination in State natural resources and property throughout Michigan,

having concealed the threat, thereby causing and threatening to cause Mil-Spec

AFFF PFAS contamination of the State’s natural resources and property.

Defendants’ PFAS continues to spread in and contaminate more State natural

resources and property throughout the State.




                                          88
      Case
     Case   MDL No. 2873ECF
          1:20-cv-00787  Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20  PageID.94Page
                                                            Page9994
                                                                   of of
                                                                      114109



      459.   Each Defendant has caused, contributed to, maintained, and/or

participated in a public nuisance by substantially and unreasonably interfering

with, obstructing and/or threatening, among other things: (a) Michigan residents’

common public rights to enjoy State natural resources and property free from

unacceptable health risk, pollution, and contamination; and (b) the State’s parens

patriae and public trust abilities to protect, conserve, and manage the State’s

natural resources.

      460.   Each Defendant has, at all times relevant to this action, caused,

contributed to, maintained, and/or participated in the creation of such public

nuisance. Among other things, each Defendant is a substantial contributor to such

public nuisance as follows:

         (a) Defendants manufactured, designed, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, used, and/or

otherwise placed into the stream of Mil-Spec AFFF, which contains PFAS, when

they knew, or reasonably should have known, that PFAS would escape from Mil-

Spec AFFF and contaminate State natural resources and property;

         (b) Defendants manufactured, designed, designed, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, used,

and/or otherwise placed into the stream of commerce Mil-Spec AFFF, which

contains PFAS, that was delivered into the State (and areas affecting the State’s

natural resources and property), when they knew, or reasonably should have

known, that PFAS contained in Mil-Spec AFFF would be released readily into the



                                         89
      Case1:20-cv-00787
     Case  MDL No. 2873 ECF
                         Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20   PageID.95Page 10095ofof114
                                                              Page         109



environment during the normal, intended, and foreseeable uses of Mil-Spec AFFF,

and when released, PFAS contained in Mil-Spec AFFF would persist in the

environment and not break down, contaminate State natural resources and

property, including soils, sediments, groundwater, surface waters, wildlife, and

drinking water supplies, and, ultimately, be difficult and costly to remove; and

         (c) Defendants manufactured, designed, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, used, and/or

otherwise placed into the stream of commerce Mil-Spec AFFF, which contains

PFAS, that was delivered into the State (and areas affecting the State’s natural

resources and property), when they knew, or reasonably should have known, that

PFAS contained in Mil-Spec AFFF posed substantial risks to public health.

      461.   Defendants also had firsthand knowledge and experience regarding

releases of PFAS contained in Mil-Spec AFFF to the environment, including

groundwater and other natural resources.

      462.   Despite their knowledge that contamination of the State’s natural

resources and property with PFAS contained in Mil-Spec AFFF was the inevitable

consequence of their conduct, Defendants failed to provide adequate warnings or

special instructions, failed to take any other reasonable precautionary measures to

prevent or mitigate such contamination, and/or affirmatively misrepresented the

hazards of PFAS in their product information and/or instructions for use.

      463.   Defendants knew, or in the exercise of reasonable care should have

known, that the introduction and use of Mil-Spec AFFF would unreasonably and



                                         90
      Case1:20-cv-00787
     Case  MDL No. 2873 ECF
                         Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20   PageID.96Page 10196ofof114
                                                              Page         109



seriously endanger, injure, and interfere with the ordinary comfort, use, and

enjoyment of natural resources and property relied upon by the State and its

residents, as it has.

      464.   Defendants have caused, contributed to, maintained, and/or

participated in a public nuisance that has caused substantial injury to the State’s

natural resources and property, in which the public has interests represented by

and protected by the State in its trustee and parens patriae capacities. Defendants’

conduct also threatens to cause substantial additional injury to the State’s natural

resources and property. The public nuisance has caused and/or continues to

threaten to cause substantial injury to property directly owned by the State.

      465.   The contamination of the State’s natural resources and property with

Defendants’ PFAS-containing Mil-Spec AFFF is ongoing. PFAS from Mil-Spec

AFFF continues to threaten, migrate into, and enter the State’s natural resources

and property, and cause new contamination in new locations.

      466.   As a direct and proximate result of Defendants’ acts and omissions, the

State’s natural resources and property are contaminated with PFAS from Mil-Spec

AFFF.

      467.   The State has incurred, is incurring, and will incur, investigation,

remediation, cleanup, restoration, removal, treatment, monitoring, and other costs

and expenses related to contamination of the State’s natural resources and

property.




                                         91
      Case1:20-cv-00787
     Case  MDL No. 2873 ECF
                         Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20   PageID.97Page 10297ofof114
                                                              Page         109



      468.   Defendants’ acts and omissions have caused and/or threatened to cause

injuries to the State’s natural resources and property that are indivisible.

      469.   As a direct and proximate result of the Defendants’ acts and omissions

as alleged herein, the State seeks to hold Defendants liable for all past and future

natural resource damages, loss-of-use damages, response activity costs, costs of

investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect Mil-Spec AFFF containing PFAS before it reaches wells, costs of remediating

Mil-Spec AFFF containing PFAS from natural resources including groundwater,

surface waters, soils, sediments, and other natural resources, any other costs or

other expenditures incurred to address contamination from Mil-Spec AFFF

containing PFAS in Michigan, interest on the damages according to law, any

applicable civil fines, and any other relief necessary to remedy PFAS contamination

from Mil-Spec AFFF.


                         SEVENTH CAUSE OF ACTION
                           UNJUST ENRICHMENT

                             (Against All Defendants)

      470.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–469, above, as though fully set forth herein.

      471.   By common law and the principles of justice, a person or entity may

not be inequitably enriched by receiving a benefit at another’s expense.




                                          92
      Case1:20-cv-00787
     Case  MDL No. 2873 ECF
                         Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20   PageID.98Page 10398ofof114
                                                              Page         109



      472.   The principles of unjust enrichment are violated where a party steps in

to address a duty owed by another to the public to protect the public from an urgent

threat to their health, safety, or general welfare and pays expenses that rightfully

should have been paid by the other person.

      473.   As described herein, Defendants have obtained revenue and profits

from the production, sale, and use of Mil-Spec AFFF, which contains PFAS, which

has resulted in PFAS contamination in the State of Michigan.

      474.   To address Mil-Spec AFFF PFAS contamination in the State of

Michigan in order to protect its residents and natural resources, the State has

incurred, and continues to incur, substantial costs in investigating and responding

to Mil-Spec AFFF PFAS contamination throughout the State of Michigan.

      475.   Defendants have been unjustly enriched because they received a

benefit from the State’s response activities and did not have to incur their own costs

to investigate and remediate the PFAS contamination caused by or related to the

production, sale, use, and disposal of Mil-Spec AFFF.

      476.   The principles of justice and established common law require

Defendants to reimburse the State for performing a duty properly owed by

Defendants as a result of their conduct, as alleged herein.


                        EIGHT CAUSE OF ACTION
                STRICT LIABILITY FOR DEFECTIVE DESIGN

                             (Against All Defendants)




                                          93
      Case1:20-cv-00787
     Case  MDL No. 2873 ECF
                         Document    682-3
                            No. 1 filed     Filed 08/28/20
                                        08/20/20   PageID.99Page 10499ofof114
                                                              Page         109



      477.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–476, above, as though fully set forth herein.

      478.   Defendants have a duty to not design, market, develop, distribute, sell,

manufacture, or release products with defective designs, or products that are

unreasonably unsafe when stored and/or used in a foreseeable manner.

      479.   Defendants designed, marketed, developed, distributed, sold,

manufactured, released, and/or otherwise handled, supplied, and/or used PFAS

and/or products containing PFAS, including Mil-Spec AFFF, in a manner that

created or participated in the defective design that unreasonably interferes,

endangers, or injures the property, health, safety, and welfare of the general public

and the State of Michigan, or contributes to placing into the stream of commerce a

product with such a defective design.

      480.   Mil-Spec AFFF and its feedstocks are not reasonably safe products.

These products are able to, do, and are substantially likely to contaminate

groundwater and surface water, and subsequently harm drinking water, public

health, the environment, property, and natural resources through their usage and

storage. There are reasonable alternative designs which Defendants could pursue

that would cause less or no harm to the public and natural resources, the costs of

which would not be unduly burdensome on Defendants.

      481.   The contamination of the State’s natural resources and property with

Defendants’ PFAS is ongoing. PFAS continue to threaten, migrate into, and enter




                                         94
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.100
                                        08/20/20   08/28/20 Page 105100
                                                              Page   of 114
                                                                        of 109



the State’s natural resources and property, and cause new contamination in new

locations.

      482.     As a direct and proximate result of Defendants’ acts and omissions, the

State’s natural resources and property are contaminated with PFAS.

      483.     The State has incurred, is incurring, and will incur, investigation,

remediation, cleanup, restoration, removal, treatment, monitoring, and other costs

and expenses related to contamination of the State’s natural resources and

property.

      484.     Defendants’ acts and omissions have caused and/or threatened to cause

injuries to the State’s natural resources and property that are indivisible.

      485.     The State is entitled to relief including damages and requiring

Defendants to take such action as may be necessary to abate the injurious PFAS

discharged to the groundwater and surface waters of the State by Defendants.


                         NINETH CAUSE OF ACTION
                  STRICT LIABILITY FOR FAILURE TO WARN

                              (Against All Defendants)

      486.     The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–485, above, as though fully set forth herein.

      487.     Defendants have a duty to not design, market, develop, distribute, sell,

manufacture, or release products without adequate warnings about latent dangers

arising from the foreseeable use and storage of their products placed into the stream

of commerce.



                                           95
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.101
                                        08/20/20   08/28/20 Page 106101
                                                              Page   of 114
                                                                        of 109



      488.   Defendants designed, marketed, developed, distributed, sold,

manufactured, released, and/or otherwise handled, supplied, and/or used PFAS

and/or Mil-Spec AFFF, without providing adequate warning to consumers that the

products unreasonably interfere with, endanger, or injure the property, health,

safety, and welfare of the general public and the State of Michigan.

      489.   Mil-Spec AFFF and its feedstocks are not reasonably safe products.

Defendants violated their duty to warn consumers that these products are able to,

do, and are substantially likely to contaminate groundwater and surface water, and

subsequently harm drinking water, public health, the environment, property, and

natural resources through their usage and storage. Defendants failed to warn

consumers of the latent dangers by not providing information regarding the

negative potential outcomes or ways to reduce the harmful impact of use and/or

storage of Mil-Spec AFFF when used in a foreseeable manner.

      490.   The contamination of the State’s natural resources and property with

Defendants’ PFAS is ongoing. PFAS continue to threaten, migrate into, and enter

the State’s natural resources and property, and cause new contamination in new

locations.

      491.   As a direct and proximate result of Defendants’ acts and omissions, the

State’s natural resources and property are contaminated with PFAS.

      492.   The State has incurred, is incurring, and will incur, investigation,

remediation, cleanup, restoration, removal, treatment, monitoring, and other costs




                                         96
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.102
                                        08/20/20   08/28/20 Page 107102
                                                              Page   of 114
                                                                        of 109



and expenses related to contamination of the State’s natural resources and

property.

      493.   Defendants’ acts and omissions have caused and/or threatened to cause

injuries to the State’s natural resources and property that are indivisible.

      494.   The State is entitled to relief including damages and requiring

Defendants to take such action as may be necessary to abate the injurious PFAS

discharged to the groundwater and surface waters of the State by Defendants.


                        TENTH CAUSE OF ACTION
                  VIOLATION OF THE MICHIGAN UNIFORM
                      FRAUDULENT TRANSFER ACT

           (Against Defendants Historical DuPont; Corteva, Inc.;
        E.I. DuPont de Nemours, Inc., and The Chemours Company)

      495.   The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1–494, above, as though fully set forth herein.

      496.   Under the Michigan Uniform Fraudulent Transfer Act (MUFTA):

      A transfer made or obligation incurred by a debtor is voidable as to a
      creditor, whether the creditor’s claim arose before or after the transfer
      was made or the obligation was incurred, if the debtor made the
      transfer or incurred the obligation in either of the following
      circumstances: (1) With actual intent to hinder, delay, or defraud any
      creditor or the debtor. (2) Without receiving a reasonably equivalent
      value in exchange for the transfer or obligation, and the debtor did
      either of the following: (i) Was engaged or was about to engage in a
      business or a transaction for which the remaining assets of the debtor
      were unreasonably small in relation to the business or transaction; or
      (ii) Intended to incur, or believed or reasonably should have believed
      that the debtor would incur, debts beyond the debtor’s ability to pay as
      they became due. (Mich. Comp. Laws § 566.34.)

      497.   The “MUFTA Defendants,” i.e., Historical DuPont, Corteva, Inc., E.I.

DuPont de Nemours, Inc., and The Chemours Company, have: (a) acted with actual
                                          97
         Case
       Case    MDL No. 2873ECF
            1:20-cv-00787    Document    682-3
                               No. 1 filed      Filed PageID.103
                                           08/20/20   08/28/20 Page 108103
                                                                 Page   of 114
                                                                           of 109



intent to hinder, delay, and defraud parties; and/or (b) without receiving a

reasonably equivalent value in exchange for the transfer or obligation, and (i) were

engaged or were about to engage in a business for which the remaining assets of

The Chemours Company were unreasonably small in relation to the business; or (ii)

intended to incur, or believed or reasonably should have believed that The

Chemours Company would incur, debts beyond its ability to pay as they became

due.

         498.   The MUFTA Defendants engaged in acts in furtherance of a scheme to

transfer Historical DuPont’s assets out of the reach of parties such as the State of

Michigan that have been damaged as a result of the MUFTA Defendants’ conduct,

omissions, and actions described in this Complaint.

         499.   It is primarily Historical DuPont, rather than The Chemours

Company, that, for decades, distributed, sold, released, supplied, transported,

arranged for disposal or treatment, handled, and/or used PFAS and/or Mil-Spec

AFFF containing PFAS with the superior knowledge that they were toxic, mobile,

persistent, bio-accumulative, and biomagnifying, and through normal and foreseen

use, would impact the State natural resources.

         500.   As a result of the transfer of assets and liabilities described in this

Complaint, the MUFTA Defendants have attempted to limit the availability of

assets to cover judgments for all of the liability for damages and injuries from the

distribution, sale, release, supply, transport, arrangement for disposal or treatment,

handling, and/or use of PFAS and/or Mil-Spec AFFF containing PFAS



                                             98
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.104
                                        08/20/20   08/28/20 Page 109104
                                                              Page   of 114
                                                                        of 109



      501.   At the time of the transfer of its Performance Chemicals Business to

The Chemours Company, Historical DuPont had been sued, threatened with suit,

and/or had knowledge of the likelihood of litigation to be filed regarding DuPont’s

liability for damages and injuries from the distribution, sale, release, supply,

transport, arrangement for disposal or treatment, handling, and/or use of PFAS

and/or Mil-Spec AFFF containing PFAS.

      502.   The MUFTA Defendants acted without receiving a reasonably

equivalent value in exchange for the transfer or obligation, and Historical DuPont

believed or reasonably should have believed that The Chemours Company would

incur debts beyond The Chemours Company’s ability to pay as they became due.

      503.   At all times relevant to this action, the claims, judgments, and

potential judgments against The Chemours Company potentially exceeded The

Chemours Company’s ability to pay.

      504.   Pursuant to Mich. Comp. Laws § 566.34, the State seeks avoidance of

any transfer of Historical DuPont liabilities for the claims brought in this

Complaint and to hold the MUFTA Defendants liable for any damages or other

remedies that may be awarded by the Court or jury under this Complaint.

      505.   The State further seeks all other rights and remedies that may be

available to it under the MUFTA, including prejudgment remedies as available

under applicable law, as may be necessary to fully compensate the State for the

damages and injuries it has suffered as alleged in this Complaint.




                                          99
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.105
                                        08/20/20   08/28/20 Page 110105
                                                              Page   of 114
                                                                        of 109



                              REQUEST FOR RELIEF

      WHEREFORE, the State of Michigan, by and through the Michigan Attorney

General Dana Nessel, respectfully seeks entry of judgment in its favor and against

Defendants for:

      A.     Compensatory damages arising from PFAS contamination and injury

of State natural resources and property, including groundwater, surface waters,

drinking water supplies, biota, wildlife (including fish), and their associated soils,

sediments, and uses, and other State natural resources and property, according to

proof, including, but not limited to:

                i.   natural resource damages;

               ii.   loss-of-use damages;

              iii.   costs of investigation;

              iv.    costs of testing and monitoring;

               v.    costs of providing water from an alternate source;

              vi.    costs of installing and maintaining an early warning system to

                     detect PFAS before it reaches wells;

             vii.    costs of remediating PFAS from natural resources including

                     groundwater, surface waters, soils, sediments, and other natural

                     resources;

             viii.   costs of remediating PFAS contamination at release sites;

              ix.    disgorgement of revenues;

               x.    any other costs or other expenditures incurred to address PFAS

                     contamination and injury; and
                                            100
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.106
                                        08/20/20   08/28/20 Page 111106
                                                              Page   of 114
                                                                        of 109



               xi.   interest on the damages according to law;

       B.     Declare and adjudge that Defendants’ past and/or present generation,

handling, storage, treatment, transportation, and/or disposal of solid wastes presents,

or may present, an imminent and substantial endangerment to public health and to the

environment under RCRA Section 7002(a)(1)(B);

       C.     Temporary or permanent injunctive relief necessary to protect the

public health, safety, or welfare, or the environment from the release or threat of

release of PFAS from Mil-Spec AFFF pursuant to Mich. Comp Laws §

324.20137(1)(a);

       D.     Damages for the full value of injury to, destruction of, or loss of natural

resources resulting from the release or threat of release, including the reasonable

costs of assessing the injury, destruction, or loss resulting from the release or threat

of release of PFAS from Mil-Spec AFFF pursuant to Mich. Comp. Laws §

324.20137(1)(c) and Mich. Comp. Laws § 324.20126a(1)(c);

       E.     Civil fines pursuant to Mich. Comp. Laws §§ 324.20137(1)(e), (f);

       F.     Injunctive and equitable relief to compel Defendants to abate the

continuing nuisance and trespass by enjoining the further use, sale, distribution,

and discharge of PFAS in the State and compelling Defendants to remove PFAS

from State natural resources and property;

       G.     Statutory penalties and fines pursuant to Mich. Comp. Laws §§

324.3115(1), (2), (3), and/or (4).

       H.     Damages for the full value of the injuries done to the natural

resources of the State and the costs of surveillance and enforcement by the State

                                          101
      Case
    Case    MDL No. 2873ECF
         1:20-cv-00787    Document    682-3
                            No. 1 filed      Filed PageID.107
                                        08/20/20   08/28/20 Page 112107
                                                              Page   of 114
                                                                        of 109



resulting from Defendants’ violations of Part 31 of the NREPA pursuant to Mich.

Comp. Laws § 324.3115(2);

         I.    Ordering that the State is entitled to avoid any transfer of Historical

DuPont liabilities to The Chemours Company and put the State in the position it

would have been had the transfer not occurred;

         J.    Punitive damages and such other damages as allowed by statute;

         K.    Costs (including reasonable attorney fees, court costs, and other

reasonable litigation expenses);

         L.    Prejudgment interest; and

         M.    All other and further relief as the Court deems just, proper, and

equitable.


                                   JURY DEMAND

         Plaintiff, the State of Michigan, by and through the Michigan Attorney

General Dana Nessel, demands a trial by jury of all issues so triable as a matter of

right.

                                                 Respectfully submitted,

                                                 Dana Nessel
                                                 Attorney General

                                                 /s/ Amy E. Keller
                                                 Amy E. Keller (P74015)
                                                 Adam J. Levitt (Pro Hac Vice to be
                                                 filed)
                                                 Special Assistant Attorneys General
                                                 Daniel R. Flynn (Pro Hac Vice to be
                                                 filed)



                                           102
  Case
Case    MDL No. 2873ECF
     1:20-cv-00787    Document    682-3
                        No. 1 filed      Filed PageID.108
                                    08/20/20   08/28/20 Page 113108
                                                          Page   of 114
                                                                    of 109



                                         Laura E. Reasons (Pro Hac Vice to be
                                         filed)
                                         Mary McKenna (Pro Hac Vice to be
                                         filed)
                                         Adam Prom (Pro Hac Vice to be filed)
                                         DiCello Levitt Gutzler LLC
                                         10 North Dearborn Street, 6th Floor
                                         Chicago, IL 60602
                                         (312) 214-7900
                                         akeller@dicellolevitt.com
                                         alevitt@dicellolevitt.com
                                         dflynn@dicellolevitt.com
                                         lreasons@dicellolevitt.com
                                         mmckenna@dicellolevitt.com
                                         aprom@dicellolevitt.com

                                         Gregory M. Utter (Pro Hac Vice to be
                                         filed)
                                         Joseph M. Callow, Jr. (Pro Hac Vice to
                                         be filed)
                                         Special Assistant Attorneys General
                                         Sarah V. Geiger (Pro Hac Vice to be
                                         filed)
                                         Collin L. Ryan (Pro Hac Vice to be
                                         filed)
                                         Joseph B. Womick (Pro Hac Vice to be
                                         filed)
                                         Keating Muething & Klekamp PLL
                                         1 East 4th Street, Suite 1400
                                         Cincinnati, OH 45202
                                         (513) 579-6400
                                         gmutter@kmklaw.com
                                         jcallow@kmklaw.com
                                         mallen@kmklaw.com
                                         sgeiger@kmklaw.com
                                         cryan@kmklaw.com
                                         jwomick@kmklaw.com

                                         Richard W. Fields (Pro Hac Vice to be
                                         filed)
                                         Special Assistant Attorney General
                                         Martin F. Cunniff (Pro Hac Vice to be
                                         filed)
                                         Fields PLLC

                                   103
        Case
      Case    MDL No. 2873ECF
           1:20-cv-00787    Document    682-3
                              No. 1 filed      Filed PageID.109
                                          08/20/20   08/28/20 Page 114109
                                                                Page   of 114
                                                                          of 109



                                               1901 L St., N.W.
                                               Suite 700
                                               Washington, D.C. 20036
                                               Fields@fieldslawpllc.com
                                               MartinCunniff@fieldslawpllc.com

                                               Polly A. Synk (P63473)
                                               Danielle Allison-Yokom (P70950)
                                               Assistant Attorneys General
                                               Michigan Department of Attorney
                                               General
                                               Environment, Natural Resources, and
                                               Agriculture Division
                                               P.O. Box 30755
                                               Lansing, MI 48909
                                               (517) 335-7664
                                               synkp@michigan.gov
                                               allisonyokomd@michigan.gov



Dated August 20, 2020.

10203362.2




                                         104
